 

Exhibit 10.3

 

[Series D Preferred Stock]

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of September
15, 2016 by and between Grandparents.com, Inc., a Delaware corporation (the
“Company”), and VB Funding, LLC, a Delaware limited liability company, or its
assigns (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, certain securities of the Company as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
banking institutions in New York, New York are authorized or required by law or
other government action to remain closed.

 

“Certificate of Designation” means the certificate of designation for the Series
D Preferred Stock in the in the form of Exhibit A attached hereto.

 

“Charter Amendment” has the meaning given to it in Section 5.3.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.2 hereof.

 

“Closing Date” means the date of the Closing.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share.

 

 

 

 

“Common Stock Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the date hereof, between the Company and the Purchaser,
as the same may be amended, restated, modified or supplemented from time to
time, pursuant to which the Company shall issue to the Purchaser, and the
Purchaser shall acquire (subject to the terms and conditions set forth therein),
an aggregate of 70,000,000 shares of Common Stock of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of the date hereof, between the Company, as borrower, and the
Purchaser, as lender, as the same may be amended, restated, modified or
supplemented from time to time.

 

“D&O Indemnification Agreement” has the meaning given to it in Section
4.1(m)(iii).

 

“Environmental Laws” has the meaning given to it in Section 3.1(y).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” has the meaning given to it in Section 3.1(i).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Insolvent” means, with respect to any Person, (a) the present fair saleable
value of such Person’s assets is less than the amount required to pay such
Person’s debts as they become due, (b) such Person is unable to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (c) such Person has unreasonably
small capital with which to conduct the business in which it is engaged as such
business is now conducted and is currently proposed to be conducted.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

 2 

 

 

“Lien” means any lien (statutory or other), charge, claim, security interest,
encumbrance, pledge, condition, equitable interest, option, mortgage, right of
first refusal or other restriction of any kind, including any restriction on
use, voting, transfer, receipt of income or exercise of any other attribute of
ownership; other than liens securing the Obligations (as defined in the Credit
Agreement) and any other Permitted Liens (as defined in the Credit Agreement).

 

“Losses” has the meaning given to it in Section 6.1.

 

“Material Adverse Effect” has the meaning given to it in Section 3.1(a).

 

“Material Contracts” has the meaning given to it in Section 3.1(o).

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or any court or
other federal, state, local or other Governmental Authority or other entity of
any kind.

 

“Registration Rights Agreement” means that certain Amended and Restated
Registration Rights Agreement, dated as of the date hereof, between the Company
and the Purchaser, as the same may be amended, restated, modified or
supplemented from time to time.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning given to it in Section 3.1(h).

 

“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series C Preferred Stock” has the meaning given to it in Section 3.1(e)(i).

 

“Series D Preferred Stock” means the Series D Convertible 12% Preferred Stock of
the Company, par value $0.01 per share, having the rights, preferences, powers
and privileges set forth in the Certificate of Designation.

 

“Shares” means an aggregate of 1,500,000 shares of Series D Preferred Stock,
which are being issued and sold to the Purchaser at the Closing.

 

“Short Sale” has the meaning given to it in Section 3.2 (f).

 

“Tax” or “Taxes” means any foreign, federal, state or local income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, property, windfall, profits, environmental, customs, capital stock,
franchise, employees' income withholding, foreign or domestic withholding,
social security, unemployment, disability, real property, personal property,
sales, use, transfer, value added, alternative or add-on minimum or other
similar tax, governmental fee, governmental assessment or governmental charge,
including any interest, penalties or additions to Taxes or additional amounts
with respect to the foregoing.

 

 3 

 

 

“Tax Returns” means all returns, reports, or statements required to be filed
with respect to any Tax (including any elections, notifications, declarations,
schedules or attachments thereto, and any amendment thereof) including any
information return, claim for refund, amended return or declaration of estimated
Tax.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market, OTCQX or OTCQB on which the Common Stock is listed or
quoted for trading on the date in question.

 

“Transaction Documents” means (a) this Agreement, the schedules and exhibits
attached hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereunder; (b) the Certificate of
Designation; (c) the Charter Amendment; (d) the Common Stock Purchase Agreement,
the schedules and exhibits thereto, and any other documents or agreements
executed in connection with the transactions contemplated thereunder; (e) the
Registration Rights Agreement; and (f) the Credit Agreement, the schedules and
exhibits thereto, and any other documents or agreements executed in connection
with the transactions contemplated thereunder.

 

ARTICLE II

 

PURCHASE AND SALE

 

2.1         Purchase and Sale. Subject to the terms and conditions set forth in
this Agreement, at the Closing the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, the Shares, for an
aggregate purchase price equal to $1,000,000.

 

2.2         Closing. Subject to the terms and conditions of this Agreement, the
closing of the purchase and sale of the Shares contemplated hereby (the
“Closing”) shall occur on the earliest practicable business day after all of the
conditions set forth in Article IV are either satisfied or waived (other than
conditions which, by their nature, are to be satisfied on the Closing Date), or
at such other time and dates as the parties may mutually agree upon in writing.
The Closing shall take place by delivery of documents required to be delivered
hereby by e-mail, facsimile or other electronic transmission.

 

2.3         Deliveries.

 

(a)          At the Closing, the Purchaser shall deliver or cause to be
delivered to the Company: (i) the purchase price set forth in Section 2.1 above,
in United States dollars and in immediately available funds, by wire transfer to
an account designated in writing by the Company for such purpose; and (ii) the
Transaction Documents and all other agreements, documents, instruments or
certificates required to be delivered by the Purchaser at or prior to the
Closing pursuant to this Agreement.

 

 4 

 

 

(b)          At the Closing, the Company shall deliver or cause to be delivered
to the Purchaser the following: (i) one or more stock certificates, free and
clear of all restrictive and other legends (except as expressly provided in
Section 5.1 hereof), evidencing the number of Shares in Section 2.1 above,
registered in the name of the Purchaser or such Affiliate thereof as the
Purchaser may designate in writing; (ii) the Transaction Documents and all other
agreements, documents, instruments or certificates required to be delivered by
the Company at or prior to the Closing pursuant to this Agreement; and (iii) the
documents, agreements and instruments required under Section 4.1 below.

 

2.4         Use of Proceeds. The proceeds from the issuance of the Shares shall
be used by the Company to fund its operations and for the payment of fees and
expenses associated with the transactions contemplated hereby and shall not be
used for any other purpose including, without limitation, the payment of
existing indebtedness of the Company.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

 

(a)          Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the operation of the business as
currently conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not, (i) adversely affect the legality, validity or enforceability of
any Transaction Document, (ii) have or result in a material adverse effect on
the results of operations, assets, prospects, business or condition (financial
or otherwise) of the Company, taken as a whole, or (iii) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under any
of the Transaction Documents (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

 

(b)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further consent or
action is required by the Company, its Board of Directors or its stockholders.
Each of the Transaction Documents has been (or upon delivery will be) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in an Action
at law or in equity).

 

 5 

 

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not (i) conflict with or result in the violation or breach of
any provision of the Company’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, except to the
extent that such conflict, default or, termination right could not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
requirement or rule of any court or Governmental Authority applicable to the
Company (including federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject), except to the extent that such violation would
not have a Material Adverse Effect.

 

(d)          Consents and Approvals. Except for any Current Report on Form 8-K
to be filed by the Company in connection with the transactions contemplated
hereby or any required federal and/or state securities filings applicable to the
offering of the Shares, (i) the Company is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in order to consummate the transactions contemplated
hereby and by the other Transaction Documents and (ii) no consent, approval,
authorization or other order of, or registration, qualification or filing with,
any court, regulatory body, administrative agency, self-regulatory organization,
stock exchange or market (including any Trading Market), or other Governmental
Authority is required for the execution and delivery of this Agreement and other
Transaction Documents, or the valid issuance, sale and delivery of the Shares to
be sold pursuant to this Agreement other than such as have been made or
obtained.

 

(e)          Capitalization.

 

(i)          The authorized capital stock of the Company as of the date hereof
consists of: (A) 5,000,000 shares of preferred stock, of which 875,000 shares
are designated as Series C Redeemable Convertible 7.5% Preferred Stock, par
value $0.01 per share (the “Series C Preferred Stock”), of which 875,000 shares
are issued and outstanding, and (B) 350,000,000 shares of Common Stock, of which
(1) 202,268,582 are issued and outstanding, (2) 323,433,168 shares are issued
and outstanding on a fully-diluted, as converted and as exercised basis, and (3)
18,522,500 shares are reserved for issuance upon exercise of outstanding stock
options issued pursuant to the Company’s Amended and Restated 2012 Stock
Incentive Plan. There are no other classes of capital stock of the Company
authorized, issued or outstanding.

 

 6 

 

 

(ii)         Schedule 3.1(e) attached hereto sets forth sets forth, as of
immediately following the Closing after giving effect to the transactions
contemplated by this Agreement (including the Charter Amendment), all
outstanding or authorized (A) stock options under the Company’s Amended and
Restated 2012 Stock Incentive Plan and (B) any warrants, convertible securities
or other rights, agreements, arrangements or commitments of any character
relating to the capital stock of the Company or obligating the Company to issue
or sell any shares of capital stock of, or any other interest in, the Company,
in each case, including the number and kind of securities reserved for issuance
on exercise or conversion of any such securities or other rights, the exercise
or conversion price of any such securities or other rights and any applicable
vesting schedule for any such securities or other rights. The Company does not
have outstanding, authorized, or in effect any stock appreciation, phantom
stock, profit participation or similar rights. Except as set forth in Schedule
3.1(e), there are no voting trusts, stockholder agreements, proxies or other
agreements, understandings or obligations in effect with respect to the voting,
transfer or sale (including any rights of first refusal, rights of first offer
or drag-along rights), issuance (including any pre-emptive or anti-dilution
rights), redemption or repurchase (including any put or call or buy-sell
rights), or registration (including any related lock-up or market standoff
agreements) of any shares of capital stock or other securities of the Company.

 

(f)          Issuance of the Securities. As of immediately following the Closing
after giving effect to the transactions contemplated by this Agreement
(including the Charter Amendment), (i) all of the issued and outstanding shares
of capital stock of the Company, including the Securities, when issued and paid
for in accordance with the Transaction Documents, will have been duly
authorized, validly issued, fully paid and non-assessable, free and clear of all
Liens and shall not be subject to preemptive rights or similar rights of
stockholders, (ii) all of the issued and outstanding shares of capital stock of
the Company will have been issued in compliance with all applicable federal and
state securities Laws, (iii) none of the issued and outstanding shares of
capital stock of the Company will have been issued in violation of any
agreement, arrangement or commitment to which the Company or any of its
Affiliates is a party or is subject to or in violation of any preemptive or
similar rights of any Person, and (iv) all of the Shares will have the rights,
preferences, powers and privileges set forth in the Certificate of Designation
and under the Delaware General Corporation Law. The shares of Common Stock
issuable upon conversion of the Shares in accordance with the Certificate of
Designation have been duly reserved for issuance and, upon such issuance, such
shares of Common Stock will be (x) duly authorized, validly issued, fully paid
and non-assessable and (y) issued in compliance with applicable all federal and
state securities Laws.

 

(g)          Subsidiaries. Schedule 3.1(g) sets forth a list of the Company’s
subsidiaries. All the issued and outstanding shares of each subsidiary’s capital
stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities Laws, were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and are owned by
the Company or a Company subsidiary free and clear of all Liens.

 

 7 

 

 

(h)          SEC Reports. The Company has filed all material reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by Law to file such
material) (the foregoing materials, along with any materials incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing), the SEC Reports filed by the
Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed (or,
if amended or superseded by a filing prior to the Closing Date, then on the date
of such filing) by the Company, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(i)          Financial Statements. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or, if amended or superseded
by a filing prior to the Closing Date, then on the date of such filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial condition of the Company and its consolidated
subsidiaries as of the respective dates they were prepared and the results of
operations and cash flows for the periods then ended, subject, in the case of
interim financial statements, to normal, and recurring year-end audit
adjustments and the absence of notes.

 

(j)          Internal Accounting Controls. Except as set forth in the SEC
Reports, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as set forth in the SEC Reports,
the Company has disclosure controls and procedures (as defined in Rules 13a-14
and 15d-14 under the Exchange Act) that are effective and designed to ensure
that (1) information required to be disclosed in the SEC Reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified by the Commission’s rules and
regulations, and (2) such information is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, to allow timely decisions regarding required disclosure. The
Company is otherwise in compliance in all material respects with all applicable
provisions of the Sarbanes-Oxley Act of 2002, as amended and the rules and
regulations promulgated thereunder.

 

 8 

 

 

(k)          Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in the SEC Reports and is not so disclosed or that
otherwise would be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect. There are no such transactions, arrangements or other
relationships with the Company that may create contingencies or liabilities that
are not otherwise disclosed by the Company in the SEC Reports.

 

(l)          Insolvency. The Company is not as of the date hereof, and after
giving effect to the transactions contemplated hereby to occur at the Closing,
will not be Insolvent (as defined below).

 

(m)        Undisclosed Liabilities. Except as set forth in the SEC Reports or as
otherwise incurred in the ordinary course of business consistent with past
practice since the date of the most recent balance sheet included in the SEC
Reports, the Company has no liabilities, obligations or commitments of any
nature whatsoever, asserted or unasserted, known or unknown, absolute or
contingent, accrued or unaccrued, matured or unmatured or otherwise.

 

(n)          Absence of Certain Changes, Events and Conditions. Since the date
of the most recent balance sheet included in the SEC Reports, and other than in
the ordinary course of business consistent with past practice or in connection
with the transactions contemplated hereby or by the other Transaction Documents,
there has not been, with respect to the Company, any:

 

(i)          event, occurrence or development that has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(ii)         amendment of the charter, by-laws or other organizational documents
of the Company;

 

(iii)        split, combination or reclassification of any shares of its capital
stock;

 

(iv)        issuance, sale or other disposition of any of its capital stock, or
grant of any options, warrants or other rights to purchase or obtain (including
upon conversion, exchange or exercise) any of its capital stock;

 

(v)         declaration or payment of any dividends or distributions on or in
respect of any of its capital stock or redemption, purchase or acquisition of
its capital stock;

 

(vi)        material change in any method of accounting or accounting practice
of the Company, except as required by GAAP or as disclosed in the notes to the
financial statements included in the SEC Reports;

 

(vii)       incurrence, assumption or guarantee of any indebtedness for borrowed
money except unsecured current obligations and liabilities incurred in the
ordinary course of business consistent with past practice;

 

 9 

 

 

(viii)      transfer, assignment, sale or other disposition of any of the assets
shown or reflected in the balance sheet of the Company or cancellation,
discharge or payment of any debts, liens or entitlements;

 

(ix)         any capital investment in, or any loan to, any other Person;

 

(x)          acceleration, termination, material modification or amendment to or
cancellation of any material Contract (including, but not limited to, any
Material Contract) to which the Company is a party or by which it is bound;

 

(xi)         any material capital expenditures;

 

(xii)        imposition of any Lien upon any of the Company properties, capital
stock or assets, tangible or intangible;

 

(xiii)       adoption, modification or termination of any: (1) material
employment, severance, retention or other agreement with any current or former
employee, officer, director, independent contractor or consultant, (2) employee
benefit plan, or (3) collective bargaining or similar agreement, in each case
whether written or oral;

 

(xiv)      any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any of its stockholders, directors, officers and employees;

 

(xv)       entry into a new line of business or abandonment or discontinuance of
existing lines of business;

 

(xvi)      adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(xvii)     acquisition by merger or consolidation with, or by purchase of a
substantial portion of the assets or stock of, or by any other manner, any
business or any Person or any division thereof; or

 

(xviii)    any contract or other agreement to do any of the foregoing, or any
action or omission that would result in any of the foregoing.

 

 10 

 

 

(o)          Contracts. Each indenture, contract, lease, mortgage, deed of
trust, note agreement, loan or other agreement or instrument of a character that
is required to be described or summarized in the SEC Reports or to be filed as
an exhibit to the SEC Reports under the rules and regulations of the Commission
(collectively, the “Material Contracts”) is so described, summarized or filed.
The Material Contracts to which the Company or its subsidiaries are a party have
been duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company or its
subsidiaries, as applicable, enforceable by and against the Company or its
subsidiaries, as applicable, in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in an Action
at law or in equity). Except as set forth in Schedule 3.1(o) or the SEC Reports,
(i) none of the Company or any other party thereto is in breach of or default
under (or is alleged to be in breach of or default under), or has provided or
received any notice of any intention to terminate, any Material Contract and
(ii) no event or circumstance has occurred that, with notice or lapse of time or
both, would constitute an event of default under any Material Contract or result
in a termination thereof or would cause or permit the acceleration or other
changes of any right or obligation or the loss of any benefit thereunder.
Complete and correct copies of each Material Contract (including all
modifications, amendments and supplements thereto and waivers thereunder) have
been made available to the Purchaser.

 

(p)          Absence of Litigation. Except as set forth in Schedule 3.1(p), (i)
there is no Action before or by any court, public board, Governmental Authority,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its subsidiaries
that if determined adversely to the Company or any of its subsidiaries could,
individually or in the aggregate, have a Material Adverse Effect, (ii) to the
knowledge of the Company, no event has occurred or circumstances exist that may
give rise to, or serve as a basis for, any such Action and (iii) neither the
Company nor any of its subsidiaries is a party or subject to the provisions of
any injunction, judgment, decree or order of any Governmental Authority that
could have, individually or in the aggregate, a Material Adverse Effect.

 

(q)          Compliance with Laws; Permits. The Company and each of its
subsidiaries has complied, and is now complying, with all Laws applicable to it
or its business, properties or assets. All permits, licenses, franchises,
approvals, authorizations, registrations, certificates, variances and similar
rights obtained, or required to be obtained, from Governmental Authorities
required for the Company or any of its subsidiaries to conduct its business have
been obtained and are valid and in full force and effect.

 

(r)          No Violations. Except as set forth in Schedule 3.1(r), neither the
Company nor any of its subsidiaries is in violation of its respective
organizational documents or in violation of any Law or order of any court or
Governmental Authority (including any Trading Market), or authority applicable
to the Company or any of its subsidiaries, which violation, individually or in
the aggregate, would be reasonably likely to have a Material Adverse Effect.
Except as set forth in Schedule 3.1(r), neither the Company nor any of its
subsidiaries is in default (and there exists no condition which, with or without
the passage of time or giving of notice or both, would constitute a default) in
the performance of any Material Contract to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or by which the properties of the Company are bound, which would be
reasonably likely to have a Material Adverse Effect. There has not been, there
is not pending or, to the knowledge of the Company, contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Company has not received any comment
letter from the Commission relating to any SEC Reports which has not been
finally resolved. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act.

 

 11 

 

 

(s)          Title to Assets; Properties. Except as set forth in Schedule
3.1(s), (1) the Company and its subsidiaries have good and marketable title to
all the properties and assets (both tangible and intangible) described as owned
by them in the consolidated financial statements included in the SEC Reports,
free and clear of all Liens of any kind except (i) those, if any, reflected in
such consolidated financial statements (including the notes thereto), or
(ii) those that are not material in amount and do not adversely affect the use
made and proposed to be made of such property by the Company or its
subsidiaries; (2) the Company and each of its subsidiaries hold their leased
properties under valid and binding leases; (3) the Company and each of its
subsidiaries own or lease all such properties as are necessary to its operations
as now conducted; and (4) the use and operation of such properties in the
conduct of the Company’s business do not violate in any material respect any
Law, covenant, condition, restriction, easement, license, permit or agreement.

 

(t)          Intellectual Property.

 

Except as set forth in Schedule 3.1(t);

 

(i)          The Company (and/or its subsidiaries) owns or possesses, free and
clear of all Liens, all legal rights to all intellectual property (whether
registered or unregistered) and rights in confidential information, including
all (i) patents, patent applications, invention disclosures, and all related
continuations, continuations-in-part, divisional, reissues, re-examinations,
substitutions and extensions thereof, (ii) trademarks, trademark rights, service
marks, service mark rights, corporate names, trade names, trade name rights,
domain names, logos, slogans, trade dress, design rights, and other similar
designations of source or origin, together with the goodwill symbolized by and
of the foregoing, (iii) trade secrets and all other confidential information,
ideas, know-how, inventions, proprietary processes, formulae, models, and other
methodologies, (iv) copyrights, (v) computer programs (whether in object code,
subject code or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all related documentation, (vi)
licenses to any of the foregoing, (vii) all applications and registrations of
the foregoing, and (viii) all other similar proprietary rights (collectively,
“Intellectual Property”) used or held for use in, or necessary for the conduct
of their businesses as now conducted and as proposed to be conducted. Neither
the Company nor any of its subsidiaries (A) has received any communications
alleging that either the Company or any of its subsidiaries has violated,
infringed or misappropriated or, by conducting their businesses as now conducted
and as proposed to be conducted, would violate, infringe or misappropriate any
of the Intellectual Property of any other Person, (B) knows of any basis for any
claim that the Company or any of its subsidiaries has violated, infringed or
misappropriated, or, by conducting their businesses as now conducted and as
proposed to be conducted, would violate, infringe or misappropriate any of the
Intellectual Property of any other Person, and (C) knows of any third-party
infringement, misappropriation or violation of any Company or any Company
subsidiary’s Intellectual Property.

 

 12 

 

 

(ii)         The Company has taken and takes reasonable security measures to
protect the secrecy, confidentiality and value of its Intellectual Property,
including requiring all Persons with access thereto to enter into appropriate
non-disclosure agreements. There has not been any disclosure of any material
trade secret of the Company or a Company subsidiary (including any such
information of any other Person disclosed in confidence to the Company) to any
other Person in a manner that has resulted or is likely to result in the loss of
trade secret in and to such information. Except as in the ordinary course of
business or as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no outstanding options, licenses
or agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company’s or its subsidiaries’ Intellectual Property, nor is the
Company or any of its subsidiaries bound by or a party to any options, licenses
or agreements of any kind with respect to the Intellectual Property of any other
Person.

 

(iii)        None of the employees of the Company or its subsidiaries are
obligated under any contract (including, without limitation, licenses, covenants
or commitments of any nature or contracts entered into with prior employers), or
subject to any judgment, decree or order of any Governmental Authority, that
would interfere with the use of his or her best efforts to promote the interests
of the Company or its subsidiaries or would conflict with their businesses as
now conducted and as proposed to be conducted. Neither the execution nor
delivery of this Agreement and the other Transaction Documents will conflict
with or result in a breach of the terms, conditions or provisions of, or
constitute a default under any contract, covenant or instrument under which the
Company or its subsidiaries or any of the employees of the Company or its
subsidiaries is now obligated, and neither the Company nor its subsidiaries will
need to use any inventions that any of its employees, or Persons it currently
intends to employ, have made prior to their employment with the Company or its
subsidiaries, except for inventions that have been assigned or licensed to the
Company or its subsidiaries as of the date hereof.

 

(iv)        Each current and former employee or contractor of the Company or its
subsidiaries that has developed any Intellectual Property owned or purported to
be owned by the Company or its subsidiaries has executed and delivered to the
Company a valid and enforceable invention assignment and confidentiality
agreement that (A) assigns to the Company or such subsidiaries all right, title
and interest in and to any Intellectual Property rights arising from or
developed or delivered to the Company or such subsidiaries in connection with
such Person’s work for or on behalf of the Company or such subsidiaries, and (B)
provides reasonable protection for the trade secrets, know-how and other
confidential information (1) of the Company or such subsidiaries and (2) of any
third party that has disclosed same to the Company or such subsidiaries. No
current or former employee, officer, consultant or contractor is in default or
breach of any term of any employment, consulting or contractor agreement,
non-disclosure agreement, assignment agreement, or similar agreement. No present
or former employee, officer, consultant or contractor of the Company has any
ownership, license or other right, title or interest, directly or indirectly, in
whole or in part, in any Intellectual Property that is owned or purported to be
owned, in whole or part, by the Company or its subsidiaries.

 

(u)          Insurance. The Company and its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
its subsidiaries are engaged. The Company and its subsidiaries will continue to
maintain such insurance or substantially similar insurance, which covers the
same risks at the same levels as the existing insurance with insurers which
guarantee the same financial responsibility as the current insurers, and neither
the Company nor any subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

 

 13 

 

 

(v)         Tax Matters. The Company and its subsidiaries have filed all Tax
Returns, and these Tax Returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all Taxes that are due
from the Company or such subsidiary for the periods covered by the Tax Returns
or (ii) have duly and fully provided reserves adequate to pay all Taxes in
accordance with GAAP. No agreement as to indemnification for, contribution to,
or payment of Taxes exists between the Company or any subsidiary, on the one
hand, and any other Person, on the other, including pursuant to any Tax sharing
agreement, lease agreement, purchase or sale agreement, partnership agreement or
any other agreement not entered into in the ordinary course of business. Neither
the Company nor any of its subsidiaries has any liability for Taxes of any
Person (other than the Company or any of its subsidiaries) under Treasury
Regulation Section 1.1502-6 (or any similar provision of any state, local or
foreign law), or as a transferee or successor, by contract or otherwise. Since
the date of the Company’s most recent financial statements included in the SEC
Reports, the Company has not incurred any liability for Taxes other than in the
ordinary course of business consistent with past practice. Neither the Company
nor its subsidiaries has been advised (A) that any of its Tax Returns have been
or are being audited as of the date hereof, or (B) of any deficiency in
assessment or proposed judgment to its Taxes. Neither the Company nor any of its
subsidiaries has knowledge of any Tax liability to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for. No extensions or waivers of statutes of limitations have been
given or requested with respect to any Taxes of the Company. The Company has
withheld and paid each Tax required to have been withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
customer, stockholder or other party, and complied with all information
reporting and backup withholding provisions of applicable Law.

 

(w)        Transactions with Affiliates and Employees. Except as set forth in
Schedule 3.1(w) or the SEC Reports, none of the officers or directors of the
Company or its subsidiaries and none of the employees of the Company or its
subsidiaries is presently a party to any transaction with the Company or any
subsidiary or Affiliate thereof (other than for services as employees, officers
and directors required to be disclosed under Item 404 of Regulation S-K under
the Exchange Act).

 

(x)          Foreign Corrupt Practices. Neither the Company nor any other Person
associated with or acting on behalf of the Company, including, without
limitation, any director, officer, agent, employee or Affiliate of the Company
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity or to
influence official action; (ii) made any direct or indirect unlawful payment to
any foreign or domestic government official or employee from corporate funds;
(iii) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment; or (iv) violated or is in violation of any provision of the
U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder; and the Company has instituted and maintains policies
and procedures designed to ensure compliance therewith.

 

 14 

 

 

(y)          Environmental Laws. The Company and its subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, have a Material Adverse Effect. There are no costs or liabilities
associated with Environmental Laws (including, without limitation, any capital
or operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties) which would, individually or in the aggregate, have a Material
Adverse Effect.

 

(z)          Employee Relations.

 

(i)          Except as set forth in Schedule 3.1(z)(i), as of the date hereof,
all compensation, including wages, commissions and bonuses, payable to
employees, independent contractors or consultants of the Company or any of its
subsidiaries for services performed on or prior to the date hereof have been
paid in full and there are no outstanding agreements, understandings or
commitments of the Company or any of its subsidiaries with respect to any
employment, compensation, commissions or bonuses.

 

(ii)         Neither the Company nor any of its subsidiaries is a party to any
collective bargaining agreement or employs any member of a union. No union
organizing activities are currently taking place concerning the employees of the
Company or any of its subsidiaries. There is (A) no grievance or arbitration
proceeding arising out of or under collective bargaining agreements is pending
or threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of its subsidiaries.

 

(iii)        Except as set forth in Schedule 3.1(z)(iii), (i) the Company is and
has been in compliance with all applicable Laws pertaining to employment and
employment practices, including all Laws relating to labor relations, equal
employment opportunities, fair employment practices, employment discrimination,
harassment, retaliation, reasonable accommodation, disability rights or
benefits, immigration, wages, hours, overtime compensation, child labor, hiring,
promotion and termination of employees, working conditions, meal and break
periods, privacy, health and safety, workers’ compensation, leaves of absence
and unemployment insurance, (ii) all individuals characterized and treated by
the Company as independent contractors or consultants are properly treated as
independent contractors under all applicable Laws, (iii) all employees
classified as exempt under the Fair Labor Standards Act and state and local wage
and hour laws are properly classified and (iv) there are no Actions against the
Company pending, or to the Company’s knowledge, threatened to be brought or
filed, by or with any Governmental Authority or arbitrator in connection with
the employment of any current or former applicant, employee, consultant or
independent contractor of the Company, including, without limitation, any claim
relating to unfair labor practices, employment discrimination, harassment,
retaliation, equal pay, wage and hours or any other employment related matter
arising under applicable Laws.

 

 15 

 

 

(iv)        No executive officer of the Company (as defined in Rule 501(f)
promulgated under the Securities Act) has notified the Company that such officer
intends to leave the Company or otherwise terminate such officer’s employment
with the Company. No executive officer of the Company is, or is expected to be,
in violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other agreement or any restrictive covenant, and the continued employment of
each such executive officer does not subject the Company or any of its
subsidiaries to any liability with respect to any of the foregoing matters.

 

(aa)         ERISA. The Company and its subsidiaries are in compliance in all
material respects with all presently applicable provisions of ERISA. No
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of its
subsidiaries would have any liability. The Company has not incurred and does not
expect to incur liability under (i) Title I or Title IV of ERISA (or related
provisions of the Code or other Laws relating to employee benefit plans) with
respect to termination of, or withdrawal from, any “pension plan”; or (ii)
Sections 412 or 4971 of the Code. Each pension plan for which the Company would
have liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
All benefits, contributions and premiums relating to each pension plan have been
timely paid in accordance with the terms of such pension plan and all applicable
Laws and accounting principles, and all benefits accrued under any unfunded
pension plan have been paid, accrued or otherwise reserved to the extent
required by, and in accordance with, GAAP.

 

(bb)         No General Solicitation. Neither the Company nor its subsidiaries
or any Affiliates, nor any Person acting on its or their behalf, has offered or
sold any of the Shares by any form of general solicitation or general
advertising.

 

(cc)         Registration Rights. Except as set forth in Schedule 3.1(cc) or the
Amended and Restated Registration Rights Agreement to be entered into as of the
Closing Date, between the Company and the Purchaser, the Company has not granted
or agreed to grant to any Person any rights (including “piggy-back” registration
rights) to have any securities of the Company registered with the Commission or
any other Governmental Authority.

 

(dd)         Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights hereunder or under any
of the other Transaction Documents, including, without limitation, as a result
of the Company’s issuance of the Shares and the Purchaser’s ownership of the
Shares.

 

 16 

 

 

(ee)         Certain Fees. The Company has not taken any action that would cause
the Purchaser to be liable for any brokerage or finder’s fees or commissions
payable to any broker, financial advisor, consultant, finder, placement agent,
investment banker, bank or other Person engaged by the Company, if any, with
respect to the transactions contemplated by this Agreement.

 

(ff)         Books and Records. The minute books and stock record books of the
Company, all of which have been made available to the Purchaser, are complete
and correct and have been maintained in accordance with sound business
practices. The minute books of the Company contain accurate and complete records
of all meetings, and actions taken by written consent of, the stockholders, the
board of directors and any committees of the board of directors of the Company,
and no meeting, or action taken by written consent, of any such stockholders,
board of directors or committee has been held for which minutes have not been
prepared and are not contained in such minute books.

 

(gg)         Private Placement. Neither the Company nor any Person acting on the
Company’s behalf has sold or offered to sell or solicited any offer to buy the
Securities by means of any form of general solicitation or advertising. Neither
the Company nor any of its Affiliates or any Person acting on the Company’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale of the Securities as contemplated hereby or
(ii) cause the offering of the Securities pursuant to the Transaction Documents
to be integrated with prior offerings by the Company for purposes of any
applicable law, regulation or stockholder approval provisions. The Company is
not, and is not an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company is not a United
States real property holding corporation within the meaning of the Foreign
Investment in Real Property Tax Act of 1980.

 

3.2         Representations and Warranties of Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

 

(a)          Authority. (i) The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other organization power and authority to enter into and to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder, (ii) the purchase by the Purchaser of the
Securities hereunder has been duly authorized by all necessary action on the
part of the Purchaser, (iii) this Agreement and the other Transaction Documents
to which it is a party have been duly executed and delivered by the Purchaser
and constitute valid and binding obligations of the Purchaser enforceable
against the Purchaser in accordance with the terms hereof and thereof, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in an Action
at law or in equity), and (iv) and the Purchaser has its principal offices or
principal place of business located at the address shown under Purchaser’s
signature at the end of this Agreement.

 

 17 

 

 

(b)          Investment Intent. The Purchaser is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Securities pursuant to an effective registration statement under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by the Purchaser to hold Securities for any
period of time. The Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities.

 

(c)          Purchaser Status. At the time the Purchaser was offered the
Securities, it was, and at the date hereof, it is, an “accredited investor” as
defined in Rule 501(a) of Regulation D under the Securities Act. The Purchaser
is not a registered broker-dealer under Section 15 of the Exchange Act.

 

(d)          Experience of Purchaser. The Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(e)          Access to Information. The Purchaser acknowledges that it has
received and reviewed all information about the Company it considers necessary
or appropriate for deciding whether to acquire the Securities and has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities.

 

(f)          Certain Trading Limitations. The Purchaser agrees that beginning on
the date hereof until ninety (90) days from the Closing Date, it will not enter
into any Short Sales. For purposes of this Section 3.2(f), a “Short Sale” means
a sale of Common Stock that is marked as a short sale and that is executed at a
time when Purchaser has no equivalent offsetting long position in the Common
Stock. For purposes of determining whether the Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock and all Common
Stock that would be issuable upon conversion or exercise in full of all options
then held by Purchaser (assuming that such options were then fully convertible
or exercisable, notwithstanding any provisions to the contrary, and giving
effect to any conversion or exercise price adjustments scheduled to take effect
in the future) shall be deemed to be held long by the Purchaser.

 

 18 

 

 

(g)          Certain Fees. The Purchaser has not taken any action that would
cause the Company to be liable for any brokerage or finder’s fees or commissions
payable to any broker, financial advisor, consultant, finder, placement agent,
investment banker, bank or other Person engaged by the Purchaser, if any, with
respect to the transactions contemplated by this Agreement.

 

(h)          Restricted Securities. The Purchaser understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in limited circumstances.

 

ARTICLE IV

 

CONDITIONS TO CLOSING

 

4.1         Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Purchaser’s waiver, at or prior to the
Closing, of each of the following conditions:

 

(a)          The Company shall have received all consents, authorizations,
orders and approvals from the Commission and any other Governmental Authorities
necessary for the consummation of the transactions contemplated hereby, in each
case, in form and substance reasonably satisfactory to the Purchaser, and no
such consent, authorization, order and approval shall have been revoked.

 

(b)          This Agreement and each of the other Transaction Documents required
to be delivered pursuant to Section 2.3(b) above shall have been executed and
delivered by the Company and the other parties thereto and true and complete
copies thereof shall have been delivered to the Purchaser.

 

(c)          The Purchaser shall have completed its due diligence review,
including a legal and financial review of the Company and its business, which
review shall be satisfactory to the Purchaser in its sole and absolute
discretion.

 

(d)          The Purchaser shall have received a certificate of the Secretary
(or equivalent officer) of the Company certifying:

 

 19 

 

 

(i)          that attached thereto are true and complete copies of all
resolutions and other consents adopted by the board of directors of the Company
authorizing and approving the execution, delivery, filing and performance of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including, without limitation, a
resolution of the board of directors to recommend to the stockholders of the
Company that they approve the Charter Amendment, to call a special meeting of
the stockholders for purposes of approving the Charter Amendment and to approve
all filings and notifications with the Commission, any Trading Market or any
other Governmental Authority necessary in connection with the approval of the
Charter Amendment), and that all such resolutions and consents are in full force
and effect as of the Closing and are all the resolutions and consents adopted in
connection with the transactions contemplated hereby and thereby;

 

(ii)         that attached thereto are true and complete copies of the
certificate of incorporation and by-laws of the Company, each as amended and in
effect as of the date thereof, and that such organizational documents are in
full force and effect as of the Closing; and

 

(iii)        the names and signatures of the officers of the Company authorized
to sign this Agreement, the other Transaction Documents and the other documents
to be delivered hereunder and thereunder.

 

(e)          The Purchaser shall have executed a resolution, effective as of the
Closing Date, appointing five (5) of the seven (7) members of the board of
directors of the Company.

 

(f)          The Company shall have duly adopted the Certificate of Designation,
which shall have been filed with the Secretary of State of Delaware and become
effective under the Delaware General Corporation Law on or prior to the Closing
and which shall remain in full force and effect as of the Closing, and the
Purchaser shall have received a certificate of the Secretary of State of
Delaware certifying that the Certificate of Designation has been filed and is
effective. The Certificate of Designation shall provide, among other things,
that each share of Series D Preferred Stock shall be convertible into 1,222
shares of Common Stock, as more particularly set forth in the Certificate of
Designation.

 

(g)          The Company shall have duly adopted the Charter Amendment, which
shall have been filed with the Secretary of State of Delaware and become
effective under the Delaware General Corporation Law on or prior to the Closing
and which shall remain in full force and effect as of the Closing, and the
Purchaser shall have received a certificate of the Secretary of State of
Delaware certifying that the Charter Amendment has been filed and is effective.

 

(h)          Each executive officer and director of the Company (and their
respective family members and Affiliates to the extent they hold shares of
capital stock of the Company) shall have executed and delivered to the Purchaser
a letter agreement pursuant to which such Person agrees to vote all of his or
her respective shares of Common Stock beneficially owned in favor of the Charter
Amendment.

 

(i)          All shares of Series C Preferred Stock held by any officer,
director or executive of the Company (or their respective Affiliates and family
members) shall have been converted to shares of Common Stock at a conversion
price of $0.05 per share and the Company shall have delivered evidence
(satisfactory to the Purchaser) of such conversion to the Purchaser.

 

 20 

 

 

(j)          Any sales or consulting arrangements between the Company and any
officer, director, executive or other insider (inclusive of Mel Harris) or any
Affiliate or family member thereof shall have been terminated, at no cost to the
Company, by the mutual written agreement of the Company and the party(ies)
thereto and evidence of such terminations (satisfactory to the Purchaser) shall
have been delivered to the Purchaser.

 

(k)          Any amendments or terminations of existing employment arrangements
between the Company and any officer, director, executive, or other insider or
any Affiliate or family member required by the Purchaser shall have been
completed upon terms and conditions acceptable to the Purchaser and evidence of
such amendments or terminations (satisfactory to the Purchaser) shall have been
delivered to the Purchaser.

 

(l)          The Company shall have delivered to the Purchaser a good standing
certificate (or its equivalent) for the Company from the Secretary of State of
Delaware.

 

(m)        The Company shall have delivered, or caused to be delivered, to the
Purchaser each of the following, each in form and substance satisfactory to the
Purchaser:

 

(i)          stock certificates evidencing the Shares;

 

(ii)         an opinion of legal counsel to the Company, dated as of the Closing
Date;

 

(iii)        an executed Indemnification Agreement, dated as of the Closing
Date, substantially in the form Exhibit B attached hereto (“D&O Indemnification
Agreement”), for each of the Purchaser’s representatives designated to the board
of directors of the Company; and

 

(iv)        such other documents or instruments as the Purchaser reasonably
requests and are reasonably necessary to consummate the transactions
contemplated by this Agreement.

 

(n)          The Company shall have fully complied with, or obtained appropriate
consents or waivers with respect to, its obligations pursuant to any outstanding
rights of first refusal, rights of first offer, pre-emptive rights or
anti-dilution rights or redemption or repurchase rights.

 

(o)          The Company shall have paid the fees and expenses of the Purchaser
pursuant to the terms of Section 7.1 below.

 

4.2         Conditions to Obligations of the Company. The obligations of the
Company to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or the Company’s waiver, at or prior to the Closing,
of each of the following conditions:

 

(a)          This Agreement and each of the other Transaction Documents required
to be delivered pursuant to Section 2.3(a) above shall have been executed and
delivered by the Company and the other parties thereto and true and complete
copies thereof shall have been delivered to the Purchaser.

 

 21 

 

 

(b)          The Purchaser shall have delivered to the Company cash in an amount
equal to the purchase price for the Shares by wire transfer in immediately
available funds, to an account or accounts designated in writing by the Company
to the Purchaser.

 

ARTICLE V

 

OTHER AGREEMENTS OF THE PARTIES

 

5.1         Restricted Securities; Transfers on Restrictions. The Purchaser
understands that (i) the Securities are characterized as “restricted securities”
under the Securities Act; (ii) the Securities have not been and, except as
otherwise provided herein, will not be registered under the Securities Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless subsequently registered thereunder or the Purchaser shall
have delivered to the Company an opinion of counsel, in a form acceptable to the
Company and from counsel reasonably acceptable to the Company, to the effect
that such Securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration, (iii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144, and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the
Commission promulgated thereunder; and (iv) unless sold pursuant to a
registration statement that has been declared effective under the Securities Act
or in compliance with Rule 144, the Company requires that the Securities bear a
legend referring to the foregoing restrictions (it being agreed that if the
Securities are not certificated, other appropriate restrictions shall be
implemented to give effect to the foregoing) and shall place stop order
instructions with its transfer agent with respect to such Securities.

 

5.2         Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Purchaser, or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market.

 

5.3         Approval of Charter Amendment. As promptly as practicable after the
execution of this Agreement, the Company shall take all actions necessary under
the Delaware General Corporation Law, the rules and regulations of the
Commission and any applicable Trading Market and otherwise under applicable Laws
to call a special meeting of the stockholders of the Company, for the purpose of
soliciting stockholder approval of an amendment to the certificate of
incorporation of the Company (the “Charter Amendment”) providing for (i) a
reverse stock split of the Company’s issued and outstanding shares of Common
Stock at a ratio to be determined and mutually agreed upon by the parties; and
(ii) the increase in the authorized shares of Common Stock of the Company from
350,000,000 shares to 2,156,500,000 shares. In connection with such special
meeting of the stockholders, the Company shall prepare and file with the
Commission such preliminary and definitive proxy statements (and any amendments
thereto) and make any notifications or filings required by any applicable
Trading Market as may be necessary to properly call the special meeting of
stockholders. All such filings and notifications shall be in compliance with all
applicable Commission and Trading Market rules and regulations. The Company
shall use its best efforts to solicit its stockholders approval of the Charter
Amendment. The Company shall be obligated to seek to obtain such approval within
ninety (90) days from the date hereof. Upon obtaining stockholder approval, the
Company shall file the Charter Amendment with the Secretary of State of
Delaware.

 

 22 

 

 

5.4         Covenants of the Company. Unless the Company has received the prior
written consent or waiver of the Purchaser, the Company shall be subject to each
of the following covenants:

 

(a)          The Company shall, and shall cause its subsidiaries to, at all
times maintain (i) under the Laws of the state of Delaware its valid corporate
existence and good standing, (ii) its due license and qualification to do
business and good standing in each jurisdiction in which the properties owned or
leased by it or the operation of its business makes such licensing or
qualification necessary and (iii) all permits, licenses and authorizations
necessary to the conduct of its businesses.

 

(b)          After the Closing, the number of directors who shall constitute the
entire board of directors of the Company shall be fixed at seven (7) and five
(5) persons serving as directors of the Company shall be appointed by the holder
of a majority of the shares of Series D Preferred Stock. The board of directors
shall, at all times following the Closing, be responsible for the selection,
hiring and termination of the Chief Executive Officer of the Company.

 

(c)          Immediately following the effective date of the Charter Amendment,
the Company shall deliver a notice to all holders of the Series C Preferred
Stock (other than those holders identified in Section 4.1(i) above) offering
such holders the option, exercisable for a period of 30 days from such notice,
to convert all shares of Series C Preferred Stock held by such holder into
shares of Common Stock at $0.05 per share; provided that, such holders must
agree to such liability releases and covenants not to sue as may be required by
the Purchaser. The Company shall provide a copy of such notice to the Purchaser
as well as any documents evidencing the conversion of Series C Preferred Stock
pursuant thereto.

 

(d)          The Company shall, and shall cause its subsidiaries to, comply with
all Laws applicable to it or its business, properties or assets, the violation
of which would reasonably be expected to have a Material Adverse Effect.

 

 23 

 

 

(e)          The Company shall comply with the reporting requirements of the
Exchange Act and each applicable Trading Market and timely file all required SEC
Reports (including a Current Report on Form 8-K upon the execution of this
Agreement) and remain in compliance with all applicable rules and regulations of
the Commission and any applicable Trading Market. The Company shall promptly
take any action required to maintain the listing of all of the Shares, once they
have been issued, upon each applicable Trading Market. The Company shall make
and keep public information available, as those terms are understood and defined
in Rule 144, for so long as required in order to permit the resale of the Shares
pursuant to Rule 144 and to file periodic reports with the Commission whether or
not required to do so. The Company shall not take any action which would be
reasonably expected to result in the delisting or suspension of the Common Stock
on any applicable Trading Market.

 

(f)          The Company will draft and file with the Commission, at the
Company’s expense, a Form 3 (or Form 4 if applicable) and Schedule 13D (or an
amendment thereto) relating to the transaction contemplated by this Agreement
for the Purchaser, and upon the Purchaser’s request, any future Exchange Act
Section 13 and 16 filings relating to ownership of the Shares. The Purchaser
agrees to provide the Company all information required by any such Commission
filings promptly after the occurrence of the event triggering such filing, and
the Company shall use its best efforts to prepare a draft of such filing(s) for
the Purchaser’s review, comment, if any, and authorization for filing within the
deadline for the applicable filing. In the event the Purchaser elects to prepare
and make such filings, the Company shall promptly cooperate with and provide the
Purchaser with such information as it may reasonably request in connection with
the preparation of such filings.

 

(g)          The Company shall, and shall cause its subsidiaries to, comply with
(i) the Credit Agreement and (ii) all other contractual obligations as such
obligations become due and payable to the extent to which the failure to so
comply would reasonably be expected to have a Material Adverse Effect, unless
and to the extent such obligations are being contested in good faith by
appropriate proceedings and adequate reserves (as determined in accordance with
GAAP) have been established on its books and financial statements of the Company
for such obligations.

 

(h)          The Company shall, and shall cause its subsidiaries to, pay and
discharge all Taxes due and owing by the Company before the same becomes
delinquent and before penalties accrue thereon, unless and to the extent such
Taxes are being contested in good faith by appropriate procedures and adequate
accruals or reserves (as determined in accordance with GAAP) have been
established on the books and financial statements of the Company for such Taxes.

 

(i)          The Company shall, and shall cause its subsidiaries to, maintain
and keep its properties and assets in good repair, working order and condition,
ordinary wear and tear excepted.

 

(j)          The Company shall maintain with financially sound and reputable
insurance companies (i) property and casualty and other insurance covering risks
and hazards of such types and in such amounts as are customary for
adequately-insured companies of similar size engaged in similar industries and
lines of business, and (ii) directors and officers liability insurance on terms
and conditions satisfactory in all material respects to the Purchaser.

 

 24 

 

 

(k)          The Company shall keep adequate books, accounts and records in
accordance with past custom and practice as used in the preparation of its
financial statements, which books, accounts and records shall fairly present in
all material respects the financial condition and results of operations of the
Company and its subsidiaries.

 

(l)          The Company shall (i) own, exclusively or jointly with other
Persons, all right, title and interest in and to, or have a valid license for,
and shall maintain all Intellectual Property necessary to the conduct of its
business, free and clear of Liens, (ii) enter into and maintain in full force
and effect binding, written agreements with every current and former employee of
the Company, and with every current and former independent contractor, whereby
such employees and independent contractors (A) assign to the Company any
ownership interest and right they may have in the Company’s Intellectual
Property and (B) acknowledge the Company’s exclusive ownership of all of the
Company’s Intellectual Property, and (iii) remain in full compliance with all
legal requirements applicable to the Company’s Intellectual Property and the
Company’s ownership and use thereof.

 

(m)          The Company shall perform and observe all of its obligations and
covenants set forth in each of the Transaction Documents.

 

ARTICLE VI

 

INDEMNIFICATION

 

6.1         Indemnification by the Company. The Company shall indemnify, defend
and hold harmless the Purchaser and its affiliates and their respective
directors, officers, members, managers, employees, representatives and agents,
and their respective successors and assigns (collectively, the “Purchaser
Indemnitees”), from and against, and shall pay and reimburse each of them for,
any and all losses, claims, damages, liabilities and expenses (including,
without limitation, reasonable attorney fees and disbursements and other
expenses reasonably incurred in connection with investigating, preparing or
defending any Action pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) incurred or sustained by, or imposed upon, the
Purchaser Indemnitees based upon, arising out of, with respect to or by reason
of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement;
or

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by the Company pursuant to this Agreement.

 

 25 

 

 

6.2         Indemnification Procedure. Any Purchaser Indemnitee entitled to
indemnification hereunder shall (a) give prompt notice to the Company of any
claim with respect to which it seeks indemnification and (b) permit the Company
to assume the defense of such claim with counsel reasonably satisfactory to the
Purchaser Indemnitee; provided that any Purchaser Indemnitee entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Indemnitee unless (i) the
Company has agreed to pay such fees or expenses, or (ii) the Company shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such Purchaser Indemnitee or (iii) in the reasonable judgment of
any such Purchaser Indemnitee, based upon written advice of its counsel, a
conflict of interest exists between such Purchaser Indemnitee and the Company
with respect to such claims (in which case, if the Purchaser Indemnitee notifies
the Company in writing that such Purchaser Indemnitee elects to employ separate
counsel at the expense of the Company, the Company shall not have the right to
assume the defense of such claim on behalf of such Purchaser Indemnitee); and
provided, further, that the failure of any Purchaser Indemnitee to give notice
as provided herein shall not relieve the Company of its obligations hereunder,
except to the extent that such failure to give notice shall materially adversely
affect the Company in the defense of any such claim or litigation. The Company
shall not, except with the consent of the Purchaser Indemnitee, which consent
shall not be unreasonably withheld, conditioned or delayed, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Purchaser Indemnitee of a release from all liability in respect of such claim or
litigation. No Purchaser Indemnitee will, except with the consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed, consent to entry of any judgment or enter into any settlement.

 

6.3         Payments. Once a Loss is agreed to by the Company or finally
adjudicated to be payable pursuant to this Article VI, the Company shall satisfy
its obligations within 15 days of such final, non-appealable adjudication by
wire transfer of immediately available funds. The parties hereto agree that
should the Company not make full payment of any such obligations within such
15-day period, any amount payable shall accrue interest from and including the
date of agreement of the Company or final, non-appealable adjudication to the
date such payment has been made at a rate per annum equal to 12%.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1         Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; provided, however, the Company will
pay at the Closing for the reasonable and documented legal fees and expenses of
Carlton Fields Jorden Burt, P.A. incurred in connection with its role as counsel
to the Purchaser in the transactions contemplated by the Transaction Documents.

 

7.2         Entire Agreement. This Agreement, the schedules and exhibits
attached hereto, and any other documents or agreements executed in connection
with the transactions contemplated hereby, contain the entire understanding of
the parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

 26 

 

 

7.3         Further Assurances. At or after the Closing, and without further
consideration, the Company will execute and deliver to the Purchaser such
further documents and take such further actions as may be reasonably requested
in order to give practical effect to the intention of the parties under the
Transaction Documents.

 

7.4         Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. The addresses and
facsimile numbers for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter upon five (5) days’ notice, in the same manner,
by such Person.

 

7.5         Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver by any party shall
operate or be construed as a waiver in respect of any failure, breach or default
not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege

 

7.6         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. For purposes of
this Agreement, (a) the words “include,” “includes” and “including” shall be
deemed to be followed by the words “without limitation”; (b) the word “or” is
not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Schedules and Exhibits
mean the Articles and Sections of, and Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. All
terms defined in this Agreement shall have the defined meanings when used in any
notice, certificate or other document made or delivered pursuant hereto. Any
noun or pronoun shall be deemed to include both the singular and the plural and
to cover all genders. Each reference in this Agreement to a Person shall be
deemed to include such Person’s successors and permitted assigns.

 

 27 

 

 

7.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. The Purchaser may assign its
rights under this Agreement to any Person to whom Purchaser assigns or transfers
any Securities, provided such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions hereof that apply to
the “Purchaser.” Notwithstanding anything to the contrary herein, Securities may
be assigned to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.

 

7.8         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

7.9         Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS. all questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the state of new york.
THE COMPANY AND PURCHASER Hereby Irrevocably Submit To The Exclusive
Jurisdiction Of The State And Federal Courts Sitting In The CITY OF NEW YORK,
BOROUGH OF MANHATTAN, For The Adjudication Of Any Dispute BROUGHT BY THE COMPANY
OR PURCHASER Hereunder, In Connection Herewith Or With Any Transaction
Contemplated Hereby Or Discussed Herein (Including With Respect To The
Enforcement Of Any Of The Transaction Documents), And Hereby Irrevocably Waive,
And Agree Not To Assert In Any Suit, Action Or ProceedinG BROUGHT BY THE COMPANY
OR PURCHASER, Any Claim That It Is Not Personally Subject To The Jurisdiction Of
Any Such Court, OR That Such Suit, Action Or Proceeding Is Improper. Each party
Hereby Irrevocably Waives Personal Service Of Process And Consents To Process
Being Served In Any Such Suit, Action Or Proceeding By Mailing A Copy Thereof
Via Registered Or Certified Mail Or Overnight Delivery (With Evidence Of
Delivery) To Such Party At The Address In Effect For Notices To It Under This
Agreement And Agrees That Such Service Shall Constitute Good And Sufficient
Service Of Process And Notice Thereof. Nothing Contained Herein Shall Be Deemed
To Limit In Any Way Any Right To Serve Process In Any Manner Permitted By Law.
The Company AND PURCHASER Hereby Waive All Rights To A Trial By Jury.

 

7.10        Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery and/or exercise of
the Securities, as applicable.

 

 28 

 

 

7.11        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or electronic transmission, including via PDF, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.

 

7.12        Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.13        Remedies. In addition to being entitled to exercise all rights and
remedies provided herein or granted by or available under Law, including
recovery of damages, the Purchaser and the Company will be entitled to specific
performance under the Transaction Documents. The parties agree that monetary
damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation (other than
in connection with any action for a temporary restraining order) the defense
that a remedy at law would be adequate.

 

[Signature pages to follow]

 

 29 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  Company:       GRANDPARENTS.COM, Inc.

 

  By: /s/ Steve Leber     Name:  Steve Leber     Title:    Chairman and Chief
Executive Officer

 

  Address for Notice:   Grandparents.com, Inc.   589 Eighth Avenue, 6th floor  
New York New York 10018   Telephone: (646) 839-8809   Facsimile: (646)
654-6106     Attention: Chief Executive Officer       With a copy (which shall
not constitute notice) to:       Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C.   Chrysler Center   666 Third Avenue   New York, New York 10017  
Telephone: (212) 692-6223   Facsimile:  (212) 983-3115   Attention: Daniel I.
DeWolf, Esq.

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

  PURCHASER:       VB FUNDING, LLC

 

  By: /s/ Vincent J. Dowling, Jr.     Name:  Vincent J. Dowling, Jr.     Title:
   Manager

 

  Address for Notice:   VB Funding, LLC   190 Farmington Avenue   Farmington,
Connecticut 06032   Telephone: (860) 676-8600   Facsimile: (860) 676-8617  
Attention: Vincent J. Dowling, Jr.       With a copy (which shall not constitute
notice) to:       Carlton Fields Jorden Burt, P.A.   One State Street   Suite
1800   Hartford, Connecticut  06103   Telephone: (860) 392-5015   Facsimile:
(860) 392-5058   Attention: Frank A. Appicelli, Esq.

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

EXHIBIT A

 

 

 

 

GRANDPARENTS.COM, INC.

 

CERTIFICATE OF DESIGNATION, PREFERENCES AND RIGHTS

OF

SERIES D CONVERTIBLE 12% PREFERRED STOCK

 

(Pursuant to Section 151(g) of the General Corporation Law of the State of
Delaware)

 

The undersigned, being the President of Grandparents.com, Inc. (the
“Corporation”), a corporation organized and existing under the General
Corporation Law of the State of Delaware (the “DGCL”), in accordance with the
provisions of Section 151(g) of the DGCL, does hereby certify that:

 

Pursuant to the authority vested in the Board of Directors of the Corporation by
the Third Amended and Restated Certificate of Incorporation of the Corporation
(the “Certificate of Incorporation”), the Board of Directors, on _______ ___,
2016, in accordance with Section 151(g) of the DGCL, duly adopted the following
resolution establishing a series of 1,500,000 shares of the Corporation’s
preferred stock, par value $0.01 per share, to be designated as its Series D
Convertible 12% Preferred Stock:

 

RESOLVED, that pursuant to the authority vested in the Board of Directors by the
Certificate of Incorporation of the Corporation, the Board of Directors hereby
establishes the Series D Convertible 12% Preferred Stock of the Corporation and
hereby states the number of shares, and fixes the powers, designations,
preferences and relative, participating, optional and other rights, and the
qualifications, limitations and restrictions thereof, of such series of shares
as follows:

 

SERIES D CONVERTIBLE 12% PREFERRED STOCK

 

Section 1.          Designation and Number of Shares. There shall be created
from the 5,000,000 shares of the Corporation’s preferred stock, par value $0.01
per share, authorized to be issued by the Certificate of Incorporation
(“Preferred Stock”), a series of Preferred Stock designated as “Series D
Convertible 12% Preferred Stock” (the “Series D Convertible Preferred Stock”),
and the authorized number of shares constituting the Series D Convertible
Preferred Stock shall be 1,500,000. Upon the unanimous written consent of the
Holders of the shares of Series D Convertible Preferred Stock then outstanding,
such number of shares may be decreased by resolution of the Board of Directors
adopted and filed pursuant to Section 151(g) of the DGCL, or any successor
provision, and by the filing of a certificate of decrease with the Secretary of
State of the State of Delaware; provided that no such decrease shall reduce the
number of authorized shares of Series D Convertible Preferred Stock to a number
less than the number of shares then outstanding plus the number of shares
reserved for issuance upon the exercise of outstanding options, warrants,
convertible or exchangeable securities or other rights to acquire shares of
Series D Convertible Preferred Stock. Each share of Series D Convertible
Preferred Stock shall have a stated value equal to $0.666667 (as may be adjusted
for any stock dividends, combinations or splits with respect to such shares
pursuant to Section 3(b)) (the “Stated Value”).

 

 

 

 

Section 2.          Certain Definitions. As used herein, the following terms
have the following meanings:

 

“Board of Directors” shall mean the Board of Directors of the Corporation or,
with respect to any action to be taken by the Board of Directors, any committee
of the Board of Directors duly authorized to take such action.

 

“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Certificate of Designation” shall mean the Certificate of Designation filed
with the Secretary of State of the State of Delaware fixing the powers,
designations, preferences and relative, participating, optional and other
rights, and the qualifications, limitations and restrictions thereof, of the
Series D Convertible Preferred Stock.

 

“Certificate of Incorporation” shall mean the Third Amended and Restated
Certificate of Incorporation of the Corporation, as may be amended and/or
restated from time to time.

 

“Common Stock” means the Corporation’s common stock, par value $0.01 per share.

 

“Deemed Liquidation Event” shall mean (i) a merger or consolidation in which (x)
the Corporation is a constituent party or (y) a subsidiary of the Corporation is
a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the share
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of (a)
the surviving or resulting corporation; or (b) if the surviving or resulting
corporation is a wholly owned subsidiary of another corporation immediately
following such merger or consolidation, the parent corporation of such surviving
or resulting corporation; or (ii) the sale, lease, transfer, exclusive license
or other disposition, in a single transaction or series of related transactions,
by the Corporation or any subsidiary of the Corporation of all or substantially
all of the assets of the Corporation and its subsidiaries taken as a whole or
the sale or disposition (whether by merger, consolidation or otherwise) of one
or more subsidiaries of the Corporation if substantially all of the assets of
the Corporation and its subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where such sale, lease, transfer, exclusive
license or other disposition is to a wholly owned subsidiary of the Corporation.

 

“Holder” shall mean a holder of record of the Series D Convertible Preferred
Stock.

 

“Junior Securities” shall mean the Corporation’s Common Stock, the Corporation’s
Series C Redeemable Convertible 7.5% Preferred Stock and any other class or
series of capital stock (including Preferred Stock) of the Corporation hereafter
created or specifically designated as junior to the Series D Convertible
Preferred Stock.

 

 2 

 

 

“Original Issue Date” shall mean the date of the first issuance of any shares of
the Series D Convertible Preferred Stock regardless of the number of transfers
of any particular shares of Series D Convertible Preferred Stock and regardless
of the number of certificates which may be issued to evidence such Series D
Convertible Preferred Stock.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Trading Day” shall mean (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTCQB), or (ii) if the Common Stock is not listed
or quoted on a Trading Market (other than the OTCQB), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTCQB, or
(iii) if the Common Stock is not listed or quoted on any Trading Market, a day
on which the Common Stock is quoted in the over-the-counter market as reported
by the OTCPink (Current Information) tier of OTC Markets Group, Inc. (or any
similar organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” shall mean whichever of the New York Stock Exchange, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, OTCQX
or OTCQB on which the Common Stock is listed or quoted for trading on the date
in question.

 

Section 3.          Dividends. There will be no dividends due or payable on the
Series D Convertible Preferred Stock other than as set forth in this Section 3.

 

(a)        Accruing Dividends. From and after the date of the issuance of any
shares of Series D Convertible Preferred Stock, dividends at the rate per annum
of 12% of the Stated Value per share, plus all unpaid accrued and accumulated
dividends thereon, shall accrue on such shares of Series D Convertible Preferred
Stock (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization with respect to the
Series D Convertible Preferred Stock) (the “Accruing Dividends”).  The Accruing
Dividends shall be cumulative and accrue on a per annum basis, whether or not
declared and whether or not there are funds legally available for the payment of
dividends, and shall be payable in cash on a quarterly basis.  Such Accruing
Dividends shall be declared (or deemed declared) by the Board of Directors on a
quarterly basis; however, the Accruing Dividend shall be paid only out of
legally available funds therefor.  To the extent not paid on the last day of
March, June, September and December of each calendar year, all Accruing
Dividends on any share of Series D Convertible Preferred Stock shall accumulate
whether or not declared by the Board of Directors and shall remain accumulated
dividends until paid pursuant hereto. All accrued and accumulated dividends on
the Shares shall be prior and in preference to any dividend on any Junior
Securities and shall be fully declared and paid before any dividends are
declared and paid, or any other distributions or redemptions are made, on any
Junior Securities. All accrued and unpaid Accruing Dividends shall be paid upon
a Liquidation Event pursuant to Section 4, conversion pursuant to Section 5 or
redemption pursuant to Section 8.  

 

 3 

 

 

(b)           Participating Dividends. In addition to the Accruing Dividends on
the Series D Convertible Preferred Stock pursuant to Section 3(a) hereof, the
Corporation shall not declare, pay or set aside any dividends on shares of any
other class or series of capital stock of the Corporation unless (in addition to
the obtaining of any consents required elsewhere in the Certificate of
Incorporation) the Holders of the Series D Convertible Preferred Stock then
outstanding shall first receive a dividend on each outstanding share of Series D
Convertible Preferred Stock in an amount at least equal to (i) in the case of a
dividend on Common Stock or any class or series that is convertible into Common
Stock, that dividend per share of Series D Convertible Preferred Stock as would
equal the product of (x) the dividend payable on each share of such class or
series determined, if applicable, as if all shares of such class or series had
been converted into Common Stock and (y) the number of shares of Common Stock
issuable upon conversion of a share of Series D Convertible Preferred Stock, in
each case calculated on the record date for determination of holders entitled to
receive such dividend or (ii) in the case of a dividend on any class or series
that is not convertible into Common Stock, at a rate per share of Series D
Convertible Preferred Stock determined by (x) dividing the amount of the
dividend payable on each share of such class or series of capital stock by the
original issuance price of such class or series of capital stock (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to such class or
series) and (y) multiplying such fraction by an amount equal to the Stated
Value.

 

(c)          Partial Dividend Payments. Except as otherwise provided herein, if
at any time the Corporation pays less than the total amount of dividends then
accrued and accumulated with respect to the Series D Convertible Preferred
Stock, such payment shall be distributed pro rata among the Holders thereof
based upon the aggregate accrued and accumulated but unpaid dividends on the
shares of Series D Convertible Preferred Stock held by each such Holder.

 

Section 4.            Liquidation; Winding Up, Bankruptcy.

 

(a)          Preferential Payments to Holders of Series D Convertible Preferred
Stock.  In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation or Deemed Liquidation Event (each, a “Liquidation
Event”), the Holders of shares of Series D Convertible Preferred Stock then
outstanding shall be entitled to be paid out of the assets of the Corporation
available for distribution to its stockholders before any payment shall be made
to the holders of Junior Securities by reason of their ownership thereof, an
amount in cash equal to the Stated Value per share, plus any Accruing Dividends
accrued and accumulated but unpaid thereon, whether or not declared, together
with any other dividends declared but unpaid thereon (the amount payable
pursuant to this sentence is hereinafter referred to as the “Series D
Liquidation Amount”).   If upon any such Liquidation Event, the assets of the
Corporation available for distribution to its stockholders shall be insufficient
to pay the Holders of shares of Series D Convertible Preferred Stock the full
amount to which they shall be entitled under this Section 4(a), (i) the Holders
of shares of Series D Convertible Preferred Stock shall share ratably in any
distribution of the assets available for distribution in proportion to the
respective amounts which would otherwise be payable in respect of the shares
held by them upon such distribution if all amounts payable on or with respect to
such shares were paid in full, and (ii) the Corporation shall not make or agree
to make any payments to the holders of Junior Securities.

 

 4 

 

 

(b)          Notice of Liquidation Event. In the event of any Liquidation Event,
the Corporation shall, within ten (10) days of the date the Board of Directors
approves such action, or no later than twenty (20) days of any stockholders’
meeting called to approve such action, or within twenty (20) days of the
commencement of any involuntary proceeding, whichever is earlier, give each
Holder of shares of Series D Convertible Preferred Stock written notice of the
proposed action. Such written notice shall describe the material terms and
conditions of such proposed action, including a description of the stock, cash
and property to be received by the Holders of shares of Series D Convertible
Preferred Stock upon consummation of the proposed action and the date of
delivery thereof. If any material change in the facts set forth in the initial
notice shall occur, the Corporation shall promptly give written notice to each
Holder of such material change.

 

(c)          Liquidation Events.

 

(i)          Effecting a Deemed Liquidation Event.  In the event of a Deemed
Liquidation Event referred to in Section 4(a) or 4(b), if the Corporation does
not effect a dissolution of the Corporation under the DGCL within ninety (90)
days after such Deemed Liquidation Event, then (i) the Corporation shall send a
written notice to each Holder of Series D Convertible Preferred Stock no later
than the ninetieth (90th) day after the Deemed Liquidation Event advising such
Holders of their right (and the requirements to be met to secure such right)
pursuant to the terms of the following clause; (ii) to require the redemption of
such shares of Series D Convertible Preferred Stock; and (iii) if the Holders of
at least 50% of the then outstanding shares of Series D Convertible Preferred
Stock so request in a written instrument delivered to the Corporation not later
than one hundred twenty (120) days after such Deemed Liquidation Event, the
Corporation shall use the consideration received by the Corporation for such
Deemed Liquidation Event (net of any retained liabilities associated with the
assets sold or technology licensed, as determined in good faith by the Board of
Directors of the Corporation), together with any other assets of the Corporation
available for distribution to its stockholders, all to the extent permitted by
Delaware law governing distributions to stockholders (the “Available Proceeds”),
on the one hundred fiftieth (150th) day after such Deemed Liquidation Event, to
redeem all outstanding shares of Series D Convertible Preferred Stock at a price
per share equal to the Series D Liquidation Amount.  Notwithstanding the
foregoing, in the event of a redemption pursuant to the preceding sentence, if
the Available Proceeds are not sufficient to redeem all outstanding shares of
Series D Convertible Preferred Stock, the Corporation shall ratably redeem each
Holder’s shares of Series D Convertible Preferred Stock to the fullest extent of
such Available Proceeds, and shall redeem the remaining shares as soon as it may
lawfully do so under Delaware law governing distributions to stockholders.  The
provisions of Section 8 shall apply, with such necessary changes in the details
thereof as are necessitated by the context, to the redemption of the Series D
Convertible Preferred Stock pursuant to this Section 4(c).   Prior to the
distribution or redemption provided for in this Section 4(c), the Corporation
shall not expend or dissipate the consideration received for such Deemed
Liquidation Event, except to discharge expenses incurred in connection with such
Deemed Liquidation Event or in the ordinary course of business.

 

 5 

 

 

(ii)         Amount Deemed Paid or Distributed. The amount deemed paid or
distributed to the holders of capital stock of the Corporation upon any such
merger, consolidation, sale, transfer, exclusive license, other disposition or
redemption shall be the cash or the value of the property, rights or securities
paid or distributed to such holders by the Corporation or the acquiring
Person.  The value of such property, rights or securities shall be determined in
good faith by the Board of Directors of the Corporation.

 

Section 5.            Conversion Rate; Adjustments; Conversion.

 

(a)          Optional Conversion. The Holders of the Series D Convertible
Preferred Stock shall have conversion rights as follows (the “Conversion
Rights”):

 

(i)          Right to Convert.

 

a.           Conversion Ratio. Each share of Series D Convertible Preferred
Stock shall be convertible, at the option of the Holder thereof, at any time and
from time to time and after the Original Issue Date, and without the payment of
additional consideration by the Holder thereof, into 1,222 fully paid and
non-assessable shares of Common Stock (the “Preferred Share Conversion Rate”),
which shall be subject to adjustment as provided in Section 5(b) in order to
prevent any dilution of the conversion rights granted under this Section 5. As
used herein “fully-diluted basis” means, at any applicable point in time, the
issued and outstanding shares of Common Stock of the Corporation, on a
fully-diluted basis, after giving effect to (i) all issued and outstanding
shares of Common Stock, (ii) the conversion into Common Stock of all issued and
outstanding shares of Series D Convertible Preferred Stock, (iii) all shares of
Common Stock issuable upon exercise of any outstanding options, warrants or
other rights to purchase Common Stock, and (iv) all shares of Common Stock
issuable upon conversion of any outstanding notes, debentures, all other classes
of preferred stock, or other securities convertible into or exchangeable for
shares of Common Stock.

 

b.           Termination of Conversion Rights. In the event of a notice of
redemption of any shares of Series D Convertible Preferred Stock pursuant to
Section 8, the Conversion Rights of the shares designated for redemption shall
terminate at the close of business on the last full day preceding the date fixed
for redemption, unless the redemption price is not fully paid on such redemption
date, in which case the Conversion Rights for such shares shall continue until
such price is paid in full. In the event of a Liquidation Event, the Conversion
Rights shall terminate at the close of business on the last full day preceding
the date fixed for the payment of any such amounts distributable on such event
to the Holders of Series D Convertible Preferred Stock.

 

 6 

 

 

(ii)         Notice of Conversion. In order for a Holder of Series D Convertible
Preferred Stock to voluntarily convert shares of Series D Convertible Preferred
Stock into shares of Common Stock, such Holder shall (i) provide ten (10) days
prior written notice to the Corporation’s transfer agent at the office of the
transfer agent for the Series D Convertible Preferred Stock (or at the principal
office of the Corporation if the Corporation serves as its own transfer agent)
that such Holder elects to convert all or any number of such Holder’s shares of
Series D Convertible Preferred Stock and, if applicable, any event on which such
conversion is contingent and (ii) if such Holder’s shares are certificated,
surrender the certificate or certificates for such shares of Series D
Convertible Preferred Stock (or, if such registered Holder alleges that such
certificate has been lost, stolen or destroyed, a lost certificate affidavit and
agreement reasonably acceptable to the Corporation to indemnify the Corporation
against any claim that may be made against the Corporation on account of the
alleged loss, theft or destruction of such certificate), at the office of the
transfer agent for the Series D Convertible Preferred Stock (or at the principal
office of the Corporation if the Corporation serves as its own transfer
agent).  Such notice shall state such Holder’s name or the names of the nominees
in which such Holder wishes the shares of Common Stock to be issued.  If
required by the Corporation, any certificates surrendered for conversion shall
be endorsed or accompanied by a written instrument or instruments of transfer,
in form satisfactory to the Corporation, duly executed by the registered Holder
or his, her or its attorney duly authorized in writing.  The close of business
on the date of receipt by the transfer agent (or by the Corporation if the
Corporation serves as its own transfer agent) of such notice and, if applicable,
certificates (or lost certificate affidavit and agreement) shall be the time of
conversion (the “Conversion Time”), and the shares of Common Stock issuable upon
conversion of the specified shares shall be deemed to be outstanding of record
as of such date.  The Corporation shall, promptly after the Conversion Time (A)
issue and deliver to such Holder of Series D Convertible Preferred Stock, or to
his, her or its nominees, a notice of issuance of uncertificated shares and may,
upon written request, issue and deliver a certificate for the number of full
shares of Common Stock issuable upon such conversion in accordance with the
provisions hereof and, may, if applicable and upon written request, issue and
deliver a certificate for the number (if any) of the shares of Series D
Convertible Preferred Stock represented by any surrendered certificate that were
not converted into Common Stock, and (B) pay any Accruing Dividends accrued but
unpaid, whether or not declared, together with any other dividends declared but
unpaid, on the shares of Series D Convertible Preferred Stock converted. All
shares of Common Stock issued hereunder by the Corporation shall be duly and
validly issued, fully paid and nonassessable, free and clear of all taxes,
liens, charges and encumbrances with respect to the issuance thereof.

 

(iii)        Effect of Conversion.  All shares of Series D Convertible Preferred
Stock which shall have been surrendered for conversion as herein provided shall
no longer be deemed to be outstanding and all rights with respect to such shares
shall immediately cease and terminate at the Conversion Time, except only the
right of the Holders thereof to receive shares of Common Stock in exchange
therefor and to receive payment of any Accruing Dividends accrued but unpaid,
whether or not declared thereon, or any dividends declared but unpaid
thereon.  Any shares of Series D Convertible Preferred Stock so converted shall
be retired and cancelled and may not be reissued as shares of such series, and
the Corporation may thereafter take such appropriate action (without the need
for stockholder action) as may be necessary to reduce the authorized number of
shares of Series D Convertible Preferred Stock accordingly.

 

 7 

 

 

(iv)        No Further Adjustment.  Upon any such conversion, no adjustment to
the Preferred Share Conversion Rate shall be made for any declared but unpaid
dividends on the Series D Convertible Preferred Stock surrendered for conversion
or on the Common Stock delivered upon conversion.

 

(v)         Taxes.  The Corporation shall pay any and all issue and other
similar taxes that may be payable in respect of any issuance or delivery of
shares of Common Stock upon conversion of shares of Series D Convertible
Preferred Stock pursuant to this Section 5.  

 

(vi)        Reservation of Stock. The Corporation shall, at all times while any
shares of Series D Convertible Preferred Stock are outstanding, reserve and keep
available out of its authorized but unissued shares of capital stock, solely for
the purpose of issuance upon the conversion of the Series D Convertible
Preferred Stock, such number of shares of Common Stock issuable upon the
conversion of all outstanding Series D Convertible Preferred Stock pursuant to
this Section 5, taking into account any adjustment to such number of shares so
issuable in accordance with Section 5(b) hereof. The Corporation shall take all
such actions as may be necessary to assure that all such shares of Common Stock
may be so issued without violation of any applicable law or governmental
regulation or any requirements of any Trading Market (except for official notice
of issuance which shall be immediately delivered by the Corporation upon each
such issuance). The Corporation shall not close its books against the transfer
of any of its capital stock in any manner which would prevent the timely
conversion of the shares of Series D Convertible Preferred Stock.

 

(b)          Adjustments to Preferred Share Conversion Rate.

 

(i)          If the Corporation, at any time while any shares of Series D
Convertible Preferred Stock are outstanding, shall (i) issue, grant or sell any
shares of Common Stock or any securities convertible into or exercisable for any
class or series of capital stock of the Corporation, (ii) pay a stock dividend
or otherwise make a distribution or distributions on shares of its Common Stock
payable in shares of its capital stock (whether payable in shares of its Common
Stock or of capital stock of any class), (iii) subdivide outstanding shares of
Common Stock into a larger number of shares, (iv) combine outstanding shares of
Common Stock into a smaller number of shares, (v) issue by reclassification of
shares of Common Stock any shares of capital stock of the Corporation, (vi)
effect a capital reorganization of the Corporation, (vii) effect a Deemed
Liquidation Event, or (viii) effect another similar transaction (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Board of Directors shall
make an appropriate adjustment in the Preferred Share Conversion Rate designated
in Section 5(a) hereof so that at all times all shares of Series D Convertible
Preferred Stock shall be convertible into that amount of the then issued and
outstanding shares Common Stock, on a fully-diluted basis, necessary for the
Holder to maintain its ownership of the Corporation consistent with the terms of
Section 5(a)(i)a. hereof. Any adjustment made pursuant to this Section 5(b)(i)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination, reclassification, reorganization, Deemed Liquidation
Event or other similar transaction.

 

 8 

 

 

(ii)         All calculations under this Section 5(b) shall be made to the
nearest 1/1,000th of a cent or the nearest 1/1,000th of a share, as the case may
be. Any calculation resulting in a fraction shall be rounded up to the next cent
or share.

 

(iii)        Whenever the Preferred Share Conversion Rate is adjusted pursuant
to Section 5(b)(i), the Corporation shall within ten (10) days after the
determination of the new Preferred Share Conversion Rate deliver to each Holder
at such Holder’s last address as it shall appear upon the Series D Convertible
Preferred Stock register a notice setting forth the new Preferred Share
Conversion Rate after such adjustment and setting forth a brief statement of the
facts requiring such adjustment.

 

(iv)        In case of any reclassification of the Common Stock, any
consolidation or merger of the Corporation with or into another Person, the sale
or transfer of all or substantially all of the assets of the Corporation or any
compulsory share exchange pursuant to which the Common Stock is converted into
other securities, cash or property, then each Holder shall have the right
thereafter to convert such Series D Convertible Preferred Stock only into the
shares of stock and other securities and property receivable upon or deemed to
be held by holders of Common Stock following such reclassification,
consolidation, merger, sale, transfer or share exchange (except in the event the
property is cash, then such Holder shall have the right to convert the Series D
Convertible Preferred Stock and receive cash in the same manner as other
stockholders), and such Holder shall be entitled upon such event to receive such
amount of securities or property as the shares of the Common Stock into which
such Series D Convertible Preferred Stock could have been converted immediately
prior to such reclassification, consolidation, merger, sale, transfer or share
exchange would have been entitled. The terms of any such consolidation, merger,
sale, transfer or share exchange shall include such terms so as to continue to
give to the Holder the right to receive the securities or property set forth in
this Section 5(b)(iv) upon any conversion following such consolidation, merger,
sale, transfer or share exchange. This provision shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.

 

(v)         If (i) the Corporation shall declare a dividend (or any other
distribution) on its Common Stock; (ii) the Corporation shall declare a special
nonrecurring cash dividend on or a redemption of its Common Stock; (iii) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock (other than a subdivision or
combination of the outstanding shares of Common Stock), any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or (iv) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding-up of the affairs of the Corporation, then
the Corporation shall cause to be filed at each office or agency maintained for
the purpose of conversion of Series D Convertible Preferred Stock, and shall
cause to be delivered to each Holder at such Holder’s last address as it shall
appear upon the Series D Convertible Preferred Stock register, at least ten (10)
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of Common Stock
of record to be entitled to such dividend, distributions, redemption, rights or
warrants are to be determined, or (y) the date on which such reclassification,
consolidation, merger, sale, transfer, share exchange, dissolution, liquidation
or winding-up is expected to become effective, and the date as of which it is
expected that holders of Common Stock of record shall be entitled to exchange
their shares of Common Stock for securities or other property deliverable upon
such reclassification, consolidation, merger, sale, transfer, share exchange,
dissolution, liquidation or winding-up; provided, however, that the failure to
deliver such notice or any defect therein or in the delivery thereof shall not
affect the validity of the corporate action required to be specified in such
notice.

 

 9 

 

 

Section 6.            Rank. The Series D Convertible Preferred Stock shall, as
to distribution of assets upon liquidation, dissolution or winding up or a
Deemed Liquidation Event of the Corporation (whether voluntary or involuntary),
rank (i) prior and senior to any Junior Securities; and (ii) pari passu with
other Series D Convertible Preferred Stock.

 

Section 7.            Voting Rights.

 

(a)          Generally. Except as otherwise provided herein, each Holder of
outstanding shares of Series D Convertible Preferred Stock shall be entitled to
vote with holders of outstanding shares of Common Stock, voting together as a
single class, with respect to any and all matters presented to the stockholders
of the Corporation for their action or consideration (whether at a meeting of
stockholders of the Corporation. In any such vote, each share of Series D
Convertible Preferred Stock shall be entitled to a number of votes equal to the
number of shares of Common Stock into which the share is convertible pursuant to
Section 5 hereof as of the record date for such vote or written consent or, if
there is no specified record date, as of the date of such vote or written
consent. Each Holder shall be entitled to notice of all stockholder meetings (or
requests for written consent) in accordance with the Corporation’s bylaws.

 

(b)          Election of Directors. In the election of directors of the
Corporation, the Holders of outstanding shares of Series D Convertible Preferred
Stock, voting as a separate class, shall be entitled to elect by majority vote
(with each share of Series D Convertible Preferred Stock entitled to one vote)
five (5) of the seven (7) members of the Board of Directors (each, a “Series D
Director”). A Series D Director may be removed at any time as a director (with
or without cause) upon, and only upon, the written request of the Holders of the
outstanding shares of Series D Convertible Preferred Stock (voting as a separate
class by majority vote with each share of Series D Convertible Preferred Stock
entitled to one vote). In the event that a vacancy is created on the Board of
Directors at any time due to the death, disability, retirement, resignation or
removal of a Series D Director, then the Holders of the outstanding shares of
Series D Convertible Preferred Stock (voting as a separate class by majority
vote with each Share of Series D Convertible Preferred Stock entitled to one
vote) shall have the right to designate an individual to fill such vacancy. In
the event that the Holders of shares of Series D Convertible Preferred Stock
shall fail to designate in writing a representative to fill the vacant Series D
Director seat on the Board of Directors, such board seat shall remain vacant
until such time as the Holders elect an individual to fill such seat in
accordance with this Section 7(b), and during any period where such seat remains
vacant, the Board of Directors nonetheless shall be deemed duly constituted.

 

 10 

 

 

(c)          Other Special Voting Rights. Without the prior written consent of
Holders of not less than two-thirds of the then total outstanding shares of
Series D Convertible Preferred Stock, voting separately as a single class with
one vote per share, in person or by proxy, either in writing without a meeting
or at an annual or a special meeting of such Holders, and any other applicable
stockholder approval requirements required by law, the Corporation shall not
take, and shall cause its subsidiaries not to take or consummate, any of the
actions or transactions described in this Section 7(c) (any such action or
transaction without such prior written consent being null and void and of no
force or effect) as follows:

 

(i)          create, or authorize the creation of, any additional class or
series of capital stock of the Corporation (or any security convertible into or
exercisable for any class or series of capital stock of the Corporation) or
issue or sell, or obligate itself to issue or sell, any securities of the
Corporation or any subsidiary (or any security convertible into or exercisable
for any class or series of capital stock of the Corporation or any subsidiary),
including any class or series of capital stock of the Corporation that ranks
superior to or in parity with the Series D Convertible Preferred Stock in
rights, preferences or privileges (including with respect to dividends,
liquidation, redemption or voting) including, without limitation, any additional
shares of Series C Redeemable Convertible 7.5% Preferred Stock;

 

(ii)         modify or amend the terms of any outstanding options, warrants or
other securities convertible into or exercisable for any class or series of
capital stock of the Corporation;

 

(iii)        increase or decrease the number of authorized shares of any series
of Preferred Stock or authorize the issuance of or issue any shares of Preferred
Stock;

 

(iv)        other than as contemplated by this Certificate of Designation,
amend, alter, modify or repeal the Certificate of Incorporation, this
Certificate of Designation or the by-laws of the Corporation, including the
amendment of the Certificate of Incorporation by the adoption or amendment of
any Certificate of Designation or similar document, or amend the organizational
documents of any subsidiary;

 

(v)         issue, or cause any subsidiary of the Corporation to issue, any
indebtedness or debt security, other than trade accounts payable and/or letters
of credit, performance bonds or other similar credit support incurred in the
ordinary course of business, or amend, renew, increase or otherwise alter in any
material respect the terms of any indebtedness previously approved or required
to be approved by the Holders of the Series D Convertible Preferred Stock;

 

(vi)        increase the authorized number of directors constituting the Board
of Directors from seven (7);

 

 11 

 

 

(vii)       redeem, purchase or otherwise acquire or pay or declare any dividend
or other distribution on (or pay into or set aside for a sinking fund for any
such purpose) any capital stock of the Corporation; provided, that this
restriction shall not apply to the redemption or repurchase of or the payment of
dividends on shares of Series D Convertible Preferred Stock pursuant hereto;

 

(viii)      declare bankruptcy, dissolve, liquidate or wind up the affairs of
the Corporation or any subsidiary of the Corporation;

 

(ix)         effect, or enter into any agreement to effect, a Deemed Liquidation
Event;

 

(x)          modify or change the nature of the Corporation’s business as
presently conducted;

 

(xi)         acquire, or cause a subsidiary of the Corporation to acquire, in
any transaction or series of related transactions, the stock or any material
assets of another Person, or enter into any joint venture with any other Person;

 

(xii)        sell, transfer, license, lease or otherwise dispose of, in any
transaction or series of related transactions, any assets of the Corporation or
any subsidiary outside the ordinary course of business;

 

(xiii)       use, or permit the use of, the proceeds from the sale of the Series
D Convertible Preferred Stock other than fund to the Corporation’s operations
and for the payment of fees and expenses associated with the issuance of the
Series D Convertible Preferred Stock;

 

(xiv)      enter into, or become subject to, any agreement or instrument or
other obligation which by its terms restricts the Corporation’s ability to
perform its obligations under this Certificate of Designation, including the
ability of the Corporation to pay dividends or make any redemption or other
liquidation payment required hereunder; or

 

(xv)       agree or commit to do any of the foregoing.

 

Section 8.            Redemption of Series D Convertible Preferred Stock.

 

(a)          Redemption Right.  At any time and from time to time on or after
the Original Issue Date, any Holder of Series D Convertible Preferred Stock
shall have the right to elect to have, out of funds legally available therefor,
all or any portion of the then outstanding shares of Series D Convertible
Preferred Stock redeemed by the Corporation (a “Series D Redemption”) for a
price per share equal to the Stated Value for such share, plus all unpaid
accrued and accumulated dividends on such share (whether or not declared) (the
“Series D Redemption Price”). Any such Series D Redemption shall occur not more
than sixty (60) days following receipt by the Corporation of a written election
notice (the “Series D Election Notice”) from any Holder of Series D Convertible
Preferred Stock, stating the aggregate number of shares to be redeemed. Upon
receipt of a Series D Election Notice, all Holders of Series D Convertible
Preferred Stock shall be deemed to have elected to have all, or in the case of
an election to redeem less than all of the shares of Series D Convertible
Preferred Stock, the same pro rata portion of their shares redeemed pursuant to
this Section 8 and such election shall bind all Holders; provided, that
notwithstanding anything to the contrary contained herein, each Holder shall
have the right to elect prior to the Series D Conversion Election Date to give
effect to the conversion rights contained in Section 5 instead of giving effect
to the provisions contained in this Section 8 with respect to the shares of
Series D Convertible Preferred Stock held by such Holder. In exchange for the
surrender to the Corporation by the electing Holders of their certificate or
certificates representing their shares of Series D Convertible Preferred Stock
in accordance with Section 8(d) below, the aggregate Series D Redemption Price
for all shares held by each such Holder shall be payable in cash in immediately
available funds to the respective Holders of the Series D Convertible Preferred
Stock being redeemed on the applicable Series D Redemption Date and the
Corporation shall contribute all of its assets to the payment of the Series D
Redemption Price, and to no other corporate purpose, except to the extent
prohibited by applicable Delaware law.

 

 12 

 

 

(b)          Redemption Notice. As promptly as practicable, but in no event
later than ten (10) days, following receipt of a Series D Election Notice, the
Corporation shall send written notice (the “Series D Redemption Notice”) of its
receipt of a Series D Election Notice to each Holder of record of Series D
Convertible Preferred Stock. Each Series D Redemption Notice shall state:

 

(i)          the number of Shares of Series D Convertible Preferred Stock held
by the Holder that the Corporation shall redeem on the Series D Redemption Date
specified in the Series D Redemption Notice;

 

(ii)         the date of the closing of the redemption, which shall be no later
than sixty (60) days following receipt by the Corporation of the Series D
Election Notice (the applicable date, the “Series D Redemption Date”) and the
Series D Redemption Price;

 

(iii)        the date upon which the Holder’s right to convert its shares of
Series D Convertible Preferred Stock pursuant to Section 5 terminates, which
date shall be no earlier than five (5) days before the Series D Redemption Date
(the applicable date, the “Series D Conversion Election Date”); and

 

(iv)        the manner and place designated for surrender by the Holder to the
Corporation of his, her or its certificate or certificates representing the
shares of Series D Convertible Preferred Stock to be redeemed.

 

(c)          Insufficient Funds; Remedies For Nonpayment.

 

(i)          Insufficient Funds. If on any Series D Redemption Date, the assets
of the Corporation legally available are insufficient to pay the full Series D
Redemption Price for the total number of shares elected to be redeemed pursuant
to this Section 8, the Corporation shall (A) take all appropriate action
reasonably within its means to maximize the assets legally available for paying
the Series D Redemption Price, (B) redeem out of all such assets legally
available therefor on the applicable Series D Redemption Date the maximum
possible number of shares of Series D Convertible Preferred Stock that it can
redeem on such date, pro rata  among the Holders of such shares to be redeemed
in proportion to the aggregate number of shares elected to be redeemed by each
such Holder on the applicable Series D Redemption Date and (C) following the
applicable Series D Redemption Date, at any time and from time to time when
additional assets of the Corporation become legally available to redeem the
remaining shares of Series D Convertible Preferred Stock, the Corporation shall
immediately use such assets to pay the remaining balance of the aggregate
applicable Series D Redemption Price.

 

 13 

 

 

(ii)         Remedies For Nonpayment. If on any Series D Redemption Date, all of
the shares of Series D Convertible Preferred Stock elected to be redeemed
pursuant to a Series D Election Notice are not redeemed in full by the
Corporation by paying the entire Series D Redemption Price, until such shares
are fully redeemed and the aggregate Series D Redemption Price paid in full, (A)
all of the unredeemed shares of Series D Convertible Preferred Stock shall
remain outstanding and continue to have the rights, preferences and privileges
expressed herein, including the accrual and accumulation of dividends thereon
and (B) the Holders of the unredeemed shares of Series D Convertible Preferred
Stock shall have all remedies available under applicable law arising from the
Corporation’s breach.

 

(d)          Surrender of Certificates. On or before the Series D Redemption
Date, each Holder of Shares of Series D Convertible Preferred Stock not
otherwise electing prior to the Series D Conversion Election Date to convert its
shares pursuant to Section 5 shall surrender the certificate or certificates
representing such shares to the Corporation, in the manner and place designated
in the Series D Redemption Notice, duly assigned or endorsed for transfer to the
Corporation (or accompanied by duly executed stock powers relating thereto), or,
in the event the certificate or certificates are lost, stolen or missing, shall
deliver an affidavit of loss, in the manner and place designated in the Series D
Redemption Notice. Each surrendered certificate shall be canceled and retired
and the Corporation shall thereafter make payment of the applicable Series D
Redemption Price by certified check or wire transfer to the Holder of record of
such certificate; provided, that if less than all the shares of Series D
Convertible Preferred Stock represented by a surrendered certificate are
redeemed, then a new stock certificate representing the unredeemed shares shall
be issued in the name of the applicable Holder of record of canceled stock
certificate.

 

(e)          Rights Subsequent to Redemption. If on the applicable Series D
Redemption Date, the Series D Redemption Price is paid (or tendered for payment)
for any of the shares of Series D Convertible Preferred Stock to be redeemed on
such Series D Redemption Date, then on such date all rights of the Holder in the
shares so redeemed and paid or tendered, including any rights to dividends on
such shares, shall cease, and such shares shall no longer be deemed issued and
outstanding.

 

Section 9.            Covenants.

 

(a)          So long as any shares of Series D Convertible Preferred Stock are
outstanding, the Corporation shall not, without first obtaining the unanimous
written consent of the Holders, alter or change the rights, preferences or
privileges of the Series D Convertible Preferred Stock so as to affect adversely
the Holders.

 

 14 

 

 

(b)          So long as any shares of Series D Convertible Preferred Stock are
outstanding, the Corporation shall not, without first obtaining the approval of
holders of a majority of the outstanding shares of Common Stock (voting as a
separate class, without the vote of Holders of the Series D Convertible
Preferred Stock or any other series of Preferred Stock), alter or change the
rights, preferences or privileges of the Series D Convertible Preferred Stock.

 

Section 10.           Miscellaneous.

 

(a)          Status of Converted or Redeemed Stock. Any shares of Series D
Convertible Preferred Stock that are redeemed, converted or otherwise acquired
by the Corporation or any of its subsidiaries shall be automatically and
immediately cancelled and retired and shall not be reissued, sold or
transferred. Neither the Corporation nor any of its subsidiaries may exercise
any voting or other rights granted to the Holders of Series D Convertible
Preferred Stock following redemption.

 

(b)          Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the loss, theft, destruction or mutilation of any stock
certificate(s) representing shares of Series D Convertible Preferred Stock, or
(ii) in the case of loss, theft or destruction, indemnity (with a bond or other
security) reasonably satisfactory to the Corporation, or in the case of
mutilation, the stock certificate(s) representing shares of Series D Convertible
Preferred Stock (surrendered for cancellation), the Corporation shall execute
and deliver new stock certificate(s) representing shares of Series D Convertible
Preferred Stock. However, the Corporation shall not be obligated to reissue such
lost, stolen, destroyed or mutilated stock certificate(s) representing shares of
Series D Convertible Preferred Stock if the Holder of such shares of Series D
Convertible Preferred Stock contemporaneously requests the Corporation to
convert such shares of Series D Convertible Preferred Stock.

 

(c)          Notices. Except as otherwise provided herein, all notices,
requests, consents, claims, demands, waivers and other communications hereunder
shall be in writing and shall be deemed to have been given: (i) when delivered
by hand (with written confirmation of receipt); (ii) when received by the
addressee if sent by a nationally recognized overnight courier (receipt
requested); (iii) on the date sent by facsimile or e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (iv) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent (x) to the Corporation, at its principal executive offices and (y)
to any Holder, at such Holder’s address at it appears in the stock records of
the Corporation (or at such other address for a Holder as shall be specified in
a notice given in accordance with this Section 10(c)).

 

(d)          Amendment and Waiver. Notwithstanding any provision in the
Certificate of Designation to the contrary, no provision contained in this
Certificate of Designation may be amended, modified or waived except by an
instrument in writing executed by the Corporation all of the Holders of the
shares of Series D Convertible Preferred Stock then outstanding. Without
limiting the generality of the foregoing, no amendment, modification or waiver
of the terms or relative priorities of the Series D Convertible Preferred Stock
may be accomplished by the merger, consolidation or other transaction of the
Corporation with another corporation or entity unless the Corporation has
obtained the prior written consent of all of the Holders in accordance with this
Section 10(d).

 

 15 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designation
to be signed by the undersigned this ____ day of __________, 2016.

 

  GRANDPARENTS.COM, INC.

 

  By:       Steve Leber     President and CEO

 

 16 

 

 

EXHIBIT B

 



 

 

 

Indemnification Agreement

 

This Indemnification Agreement (this “Agreement”) is made and entered into this
___th day of __________________, 2015, by and between Grandparents.com, Inc., a
Delaware corporation (the “Company”), and _______________ (“Indemnitee”).

 

Whereas, qualified persons are reluctant to serve corporations as directors or
otherwise unless they are provided with broad indemnification and insurance
against claims arising out of their service to and activities on behalf of the
corporations; and

 

Whereas, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

 

Now, therefore, the Company and Indemnitee hereby agree as follows:

 

1.          Defined Terms; Construction.

 

(a)          Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

 

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 35%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the Company
and any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 50% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.

 

 1 

 

 

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors), officer, employee or agent
(including without limitation a manager of a limited liability company) of the
Company or any of its subsidiaries, or of any predecessor thereof, or is or was
serving at the request of the Company as a director (or a member of any
committee of a board of directors), officer, employee or agent (including
without limitation a manager of a limited liability company) of another entity,
or of any predecessor thereof, including service with respect to an employee
benefit plan.

 

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

 

“Expenses” means all (i) attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees and expenses of experts,
witness and public relations consultants bonds and fees, traveling expenses,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding or responding to, or objecting to, a request to
provide discovery in any Proceeding, (ii) damages, judgments, fines and amounts
paid in settlement and any other amounts that Indemnitee becomes legally
obligated to pay (including any federal, state or local taxes imposed on
Indemnitee as a result of receipt of reimbursements or advances of expenses
under this Agreement) and (iii) the premium, security for, and other costs
relating to any costs bond, supersedes bond or other appeal bond or its
equivalent, whether civil, criminal, arbitrational, administrative or
investigative with respect to any Proceeding actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, because of any claim or claims made
against or by him in connection with any Proceeding, whether formal or informal
(including an action by or in the right of the Company), to which Indemnitee is,
was or at any time becomes a party or a witness, or is threatened to be made a
party to, participant in or a witness with respect to, by reason of Indemnitee’
Corporate Status.

 

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not performed any services (other than
services similar to those contemplated to be performed by Independent Legal
Counsel under this Agreement) for the Company or any of its subsidiaries or for
Indemnitee within the last three years.

 

 2 

 



 

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

 

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

 

(b)          Construction. For purposes of this Agreement,

 

(i)          References to the Company and any of its “subsidiaries” shall
include any corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise that before or after the date of this
Agreement is party to a merger or consolidation with the Company or any such
subsidiary or that is a successor to the Company as contemplated by Section 8(e)
(whether or not such successor has executed and delivered the written agreement
contemplated by Section 8(e)).

 

(ii)         References to “fines” shall include any excise taxes assessed on
Indemnitee with respect to an employee benefit plan.

 

(iii)        References to a “witness” in connection with a Proceeding shall
include any interviewee or person called upon to produce documents in connection
with such Proceeding.

 

2.          Agreement to Serve.

 

Indemnitee agrees to serve as a director of the Company or one or more of its
subsidiaries and in such other capacities as Indemnitee may serve at the request
of the Company from time to time, and by its execution of this Agreement the
Company confirms its request that Indemnitee serve as a director and in such
other capacities. Indemnitee shall be entitled to resign or otherwise terminate
such service with immediate effect at any time, and neither such resignation or
termination nor the length of such service shall affect Indemnitee’s rights
under this Agreement. This Agreement shall not constitute an employment
agreement, supersede any employment agreement to which Indemnitee is a party or
create any right of Indemnitee to continued employment or appointment.

 

3.          Indemnification.

 

(a)          General Indemnification. The Company shall indemnify Indemnitee, to
the fullest extent permitted by applicable law in effect on the date hereof or
as amended to increase the scope of permitted indemnification, against Expenses,
losses, liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, taxes, assessments and other charges in connection
therewith) incurred by Indemnitee or on Indemnitee’s behalf in connection with
any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status.

 

 3 

 

 

(b)          Additional Indemnification Regarding Expenses. Without limiting the
foregoing, in the event any Proceeding is initiated by Indemnitee, the Company
or any other person to enforce or interpret this Agreement or any rights of
Indemnitee to indemnification or advancement of Expenses (or related obligations
of Indemnitee) under the Company’s or any such subsidiary’s certificate of
incorporation, bylaws or other organizational agreement or instrument, any other
agreement to which Indemnitee and the Company or any of its subsidiaries are
party, any vote of stockholders or directors of the Company or any of its
subsidiaries, the DGCL, any other applicable law or any liability insurance
policy, the Company shall indemnify Indemnitee against Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding in
proportion to the success achieved by Indemnitee in such Proceeding and the
efforts required to obtain such success, as determined by the court presiding
over such Proceeding.

 

(c)          Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
any Expenses, losses, liabilities, judgments, fines, penalties and amounts paid
in settlement incurred by Indemnitee, but not for the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for such portion.

 

(d)          Nonexclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which Indemnitee may be entitled
under the certificate of incorporation, bylaws or other organizational agreement
or instrument of the Company or any of its subsidiaries, any other agreement,
any vote of stockholders or directors, the DGCL, any other applicable law or any
liability insurance policy.

 

(e)          Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated under the Agreement to
indemnify Indemnitee:

 

(i)          For Expenses incurred in connection with Proceedings initiated or
brought voluntarily by the Indemnitee and not by way of defense, counterclaim or
crossclaim, except (x) as contemplated by Section 3(b), (y) in specific cases if
the board of directors of the Company has approved the initiation or bringing of
such Proceeding, and (z) as may be required by law.

 

(ii)         For an accounting of profits arising from the purchase and sale by
the Indemnitee of securities within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or any similar provisions of any
federal, state or local law if the final, non-appealable judgment of a court of
competent jurisdiction finds Indemnitee to be liable for disgorgement under such
Section 16(b).

 

(iii)        On account of Indemnitee’s conduct that is established by a final,
non-appealable judgment of a court of competent jurisdiction as knowingly
fraudulent or deliberately dishonest or that constituted willful misconduct.

 

 4 

 

 

(iv)        For which payment is actually made to Indemnitee under a valid and
collectible insurance policy or under a valid and enforceable indemnity clause,
bylaw or agreement, except in respect of any excess beyond payment actually
received by Indemnitee under such insurance, clause, bylaw or agreement.

 

(v)         if and to the extent indemnification is prohibited by applicable
law.

 

(f)          Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute such documents and do such acts
as the Company may reasonably request to secure such rights and to enable the
Company effectively to bring suit to enforce such rights.

 

4.          Advancement of Expenses.

 

The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to Section
3(e)(i), in advance of the final disposition (in accordance with Section 5(c))
of such Proceeding and without regard to whether Indemnitee will ultimately be
entitled to be indemnified for such Expenses and without regard to whether an
Adverse Determination has been made, except as contemplated by the last sentence
of Section 5(f). The right to advances under this Section 4 shall in all events
continue until final disposition of any Proceeding, including any appeal
therein. Advances shall be made without regard to Indemnitee’s ability to repay
the expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, and Indemnitee shall repay such amounts advanced only if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses. The right to
advancement described in this Section 4 is vested. Such repayment obligation
shall be unsecured and shall not bear interest. The Company shall not impose on
Indemnitee additional conditions to advancement or require from Indemnitee
additional undertakings regarding repayment.

 

5.          Indemnification Procedure.

 

(a)          Notice of Proceeding; Cooperation. Indemnitee shall give the
Company notice in writing as soon as practicable, and in any event, no later
than 30 days after Indemnitee becomes aware, of any Proceeding for which
indemnification will or could be sought under this Agreement, provided that any
failure or delay in giving such notice shall not relieve the Company of its
obligations under this Agreement unless and to the extent that (i) none of the
Company and its subsidiaries are party to or aware of such Proceeding and (ii)
the Company is materially prejudiced by such failure.

 

 5 

 

 

(b)          Settlement. The Company will not, without the prior written consent
of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee unless such settlement solely
involves the payment of money by persons other than Indemnitee and includes an
unconditional release of Indemnitee from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters. The Company shall not be obligated
to indemnify Indemnitee against amounts paid in settlement of a Proceeding
against Indemnitee if such settlement is effected by Indemnitee without the
Company’s prior written consent, which shall not be unreasonably withheld.

 

(c)          Request for Payment; Timing of Payment. To obtain indemnification
payments or advances under this Agreement, Indemnitee shall submit to a Company
a written request therefor, together with such invoices or other supporting
information as may be reasonably requested by the Company and reasonably
available to Indemnitee. The Company shall make indemnification payments to
Indemnitee no later than 30 days, and advances to Indemnitee no later than 20
days, after receipt of the written request of Indemnitee.

 

(d)          Determination. The Company intends that Indemnitee shall be
indemnified to the fullest extent permitted by law as provided in Section 3 and
that no Determination shall be required in connection with such indemnification.
In no event shall a Determination be required in connection with advancement of
Expenses pursuant to Section 4 or in connection with indemnification for
Expenses incurred as a witness or incurred in connection with any Proceeding or
portion thereof with respect to which Indemnitee has been successful on the
merits or otherwise. Any decision that a Determination is required by law in
connection with any other indemnification of Indemnitee, and any such
Determination, shall be made within 30 days after receipt of Indemnitee’s
written request for indemnification, as follows:

 

(i)          If no Change in Control has occurred, (w) by a majority vote of the
directors of the Company who are not parties to such Proceeding, even though
less than a quorum, with the advice of Independent Legal Counsel, or (x) by a
committee of such directors designated by majority vote of such directors, even
though less than a quorum, with the advice of Independent Legal Counsel, or (y)
if there are no such directors, or if such directors so direct, by Independent
Legal Counsel in a written opinion to the Company and Indemnitee, or (z) by the
stockholders of the Company.

 

(ii)         If a Change in Control has occurred, by Independent Legal Counsel
in a written opinion to the Company and Indemnitee.

 

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

 

(e)          Independent Legal Counsel. If there has not been a Change in
Control, Independent Legal Counsel shall be selected by the board of directors
of the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld or delayed). If there has been a Change in Control,
Independent Legal Counsel shall be selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld or delayed). The
Company shall pay the fees and expenses of Independent Legal Counsel and
indemnify Independent Legal Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
its engagement.

 

 6 

 

 

(f)          Consequences of Determination; Remedies of Indemnitee. The Company
shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Company does not make timely indemnification payments or advances of
Expenses, Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Company to make such payments or advances. Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding in accordance with Section 3(b) and to have such Expenses advanced by
the Company in accordance with Section 4. If Indemnitee fails to timely
challenge an Adverse Determination, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be taken, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Company shall not be obligated to indemnify or advance
Expenses to Indemnitee under this Agreement.

 

(g)          Presumptions; Burden and Standard of Proof. In connection with any
Determination, or any review of any Determination, by any person, including a
court:

 

(i)          It shall be a presumption that a Determination is not required.

 

(ii)         It shall be a presumption that Indemnitee has met the applicable
standard of conduct and that indemnification of Indemnitee is proper in the
circumstances.

 

(iii)        The burden of proof shall be on the Company to overcome the
presumptions set forth in the preceding clauses (i) and (ii), and each such
presumption shall only be overcome if the Company establishes otherwise.

 

(iv)        The termination of any Proceeding by judgment, order, finding,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
indemnification is not proper or that Indemnitee did not meet the applicable
standard of conduct or that a court has determined that indemnification is not
permitted by this Agreement or otherwise.

 

(v)         Neither the failure of any person or persons to have made a
Determination nor an Adverse Determination by any person or persons shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee did not
meet the applicable standard of conduct, and any Proceeding commenced by
Indemnitee pursuant to Section 5(1) shall be de novo with respect to all
determinations of fact and law.

 

 7 

 

 

6.          Directors and Officers Liability Insurance.

 

(a)          Maintenance of Insurance. So long as the Company or any of its
subsidiaries maintains liability insurance for any directors, officers,
employees or agents of any such person, the Company shall ensure that Indemnitee
is covered by such insurance in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s and its subsidiaries’ then current directors and officers. If at any
date (i) such insurance ceases to cover acts and omissions occurring during all
or any part of the period of Indemnitee’s Corporate Status or (ii) neither the
Company nor any of its subsidiaries maintains any such insurance, the Company
shall ensure that Indemnitee is covered, with respect to acts and omissions
prior to such date, for at least six years (or such shorter period as is
available on commercially reasonable terms) from such date, by other directors
and officers liability insurance, in amounts and on terms (including the portion
of the period of Indemnitee’s Corporate Status covered) no less favorable to
Indemnitee than the amounts and terms of the liability insurance maintained by
the Company on the date hereof.

 

(b)          Notice to Insurers. Upon receipt of notice of a Proceeding pursuant
to Section 5(a), the Company shall give or cause to be given prompt notice of
such Proceeding to all insurers providing liability insurance in accordance with
the procedures set forth in all applicable or potentially applicable policies.
The Company shall thereafter take all necessary action to cause such insurers to
pay all amounts payable in accordance with the terms of such policies.

 

7.          Limitation of Liability. Indemnitee shall not be personally liable
to the Company or any of its subsidiaries or to the stockholders of the Company
or any such subsidiary for monetary damages for breach of fiduciary duty as a
director of the Company or any such subsidiary; provided, however, that the
foregoing shall not eliminate or limit the liability of the Indemnitee (i) for
any breach of the Indemnitee’s duty of loyalty to the Company or such subsidiary
or the stockholders thereof; (ii) for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of the law; (iii)
under Section 174 of the DGCL or any similar provision of other applicable
corporations law; or (iv) for any transaction from which the Indemnitee derived
an improper personal benefit. If the DGCL or such other applicable law shall be
amended to permit further elimination or limitation of the personal liability of
directors, then the liability of the Indemnitee shall, automatically, without
any further action, be eliminated or limited to the fullest extent permitted by
the DGCL or such other applicable law as so amended.

 

8.          Miscellaneous.

 

(a)          Non-Circumvention. The Company shall not seek or agree to any order
of any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of the Company’s indemnification,
advancement or other obligations under this Agreement.

 

 8 

 

 

(b)          Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable. for any reason
whatsoever: (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

(c)          Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) on
the date of delivery if delivered personally, or by facsimile, upon confirmation
of receipt, (ii) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service or (iii) on the third
business day following the date of mailing if delivered by domestic registered
or certified mail, properly addressed, or on the fifth business day following
the date of mailing if sent by airmail from a country outside of North America,
to Indemnitee at the address shown on the signature page of this Agreement, to
the Company at the address shown on the signature page of this Agreement, or in
either case as subsequently modified by written notice.

 

(d)          Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless it is in writing
signed by all the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.

 

(e)          Successors and Assigns. This Agreement shall be binding upon the
Company and its respective successors and assigns, including without limitation
any acquiror of all or substantially all of the Company’s assets or business,
any person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) that acquires beneficial ownership of
securities of the Company representing more than 35% of the total voting power
represented by the Company’s then outstanding Voting Securities, and any
survivor of any merger or consolidation to which the Company is party. The
Company shall require and cause any such successor, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement as if it were named as the Company herein, and the
Company shall not permit any such purchase of assets or business, acquisition of
securities or merger or consolidation to occur until such written agreement has
been executed and delivered. No such assumption and agreement shall relieve the
Company of any of its obligations hereunder, and this Agreement shall not
otherwise be assignable by the Company. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations. Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by the Indemnitee’s will or by
estate law, and, in the event of any attempted assignment or transfer contrary
to this Section 8(e), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

 9 

 

 

(f)          Choice of Law; Consent to Jurisdiction. This Agreement shall be
governed by and its provisions construed in accordance with the laws of the
State of Delaware, as applied to contracts between Delaware residents entered
into and to be performed entirely within Delaware, without regard to the
conflict of law principles thereof. The Company and Indemnitee each hereby
irrevocably consents to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

(g)          Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto,
provided that the provisions hereof shall not supersede the provisions of the
Company’s certificate of incorporation, bylaws or other organizational agreement
or instrument, any other agreement, any vote of stockholders or directors, the
DGCL or other applicable law, to the extent any such provisions shall be more
favorable to Indemnitee than the provisions hereof.

 

(h)          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

[Remainder of this page intentionally left blank]

 

 10 

 

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first above written.

 

  Grandparents.com, Inc.

 

  By:     Name:   Title:

 

Agreed to and Accepted:

 

Indemnitee:

 

By:     Name:   Title:  

 

Address:                

 

 11 

